Exhibit 10.1










TERM CREDIT AGREEMENT

dated as of August 23, 2019,
among

NOBLE MIDSTREAM SERVICES, LLC,
as Borrower,

NOBLE MIDSTREAM PARTNERS LP,
as Parent,
BANK OF MONTREAL,
as Administrative Agent,

and
The LENDERS Party Hereto
________________________




BMO CAPITAL MARKETS CORP.
and
PNC BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------






Table of Contents
 
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


 
1.01
Defined Terms
1


 
1.02
Other Interpretive Provisions
26


 
1.03
Accounting Terms
27


 
1.04
Rounding
28


 
1.05
References to Agreements and Laws
28


 
1.06
Times of Day
28


 
1.07
Divisions
28


 
 
 
 
ARTICLE II
THE COMMITMENTS AND BORROWINGS
29


 
2.01
The Loans
29


 
2.02
Borrowings, Conversions and Continuations of Loans
29


 
2.03
[Reserved]
30


 
2.04
[Reserved]
30


 
2.05
Prepayments
30


 
2.06
Termination of Commitments
30


 
2.07
Repayment of Loans
30


 
2.08
Interest
31


 
2.09
Fees
31


 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
31


 
2.11
Evidence of Debt
32


 
2.12
Payments Generally
32


 
2.13
Sharing of Payments
34


 
2.14
Defaulting Lenders
34


 
 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
35


 
3.01
Taxes
35


 
3.02
Illegality
40


 
3.03
Inability to Determine Rates
40


 
3.04
Increased Cost and Reduced Return; Capital Adequacy and Liquidity
42


 
3.05
Funding Losses
43


 
3.06
Mitigation Obligations; Designation of a Different Lending Office
43


 
3.07
Matters Applicable to all Requests for Compensation
44


 
 
 
 
 
 
 
 



i

--------------------------------------------------------------------------------





 
3.08
Survival
44


 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
44


 
4.01
Conditions Precedent to Closing Date
44


 
4.02
Conditions Precedent to Funding Date
45


 
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
46


 
5.01
Corporate Existence and Power
46


 
5.02
Corporate and Governmental Authorization; No Contravention; No Default
46


 
5.03
Binding Effect
47


 
5.04
Financial Information
47


 
5.05
Litigation
47


 
5.06
Compliance with ERISA
48


 
5.07
Environmental Matters
48


 
5.08
Taxes
48


 
5.09
Subsidiaries
49


 
5.10
Regulatory Restrictions on Borrowing; Margin Regulations
49


 
5.11
Full Disclosure
49


 
5.12
Compliance with Laws
49


 
5.13
Ownership of Property; No Liens; Insurance
49


 
5.14
Solvency
49


 
5.15
Patriot Act
50


 
5.16
Anti-Corruption Laws and Sanctions
50


 
5.17
Material Contracts
50


 
5.18
EEA Financial Institutions
50


 
 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
51


 
6.01
Information; Notices of Material Events
51


 
6.02
Payment of Taxes and Obligations
54


 
6.03
Maintenance of Property; Insurance
54


 
6.04
Conduct of Business and Maintenance of Existence
54


 
6.05
Compliance with Laws
54


 
6.06
Inspection of Property, Books and Records
54


 
6.07
Use of Proceeds
55


 
6.08
Governmental Approvals and Filings
55


 
6.09
Material Contracts
55


 
 
 
 



ii

--------------------------------------------------------------------------------





 
6.10
Guarantee Matters
55


 
6.11
Subsidiaries
56


 
 
 
 
ARTICLE VII
NEGATIVE COVENANTS
56


 
7.01
Liens
57


 
7.02
Financial Covenants
59


 
7.03
Transactions with Affiliates
59


 
7.04
Restricted Payments
60


 
7.05
Mergers and Fundamental Changes
61


 
7.06
Change in Nature of Business
61


 
7.07
Use of Proceeds
61


 
7.08
Dispositions
62


 
7.09
Debt
63


 
7.10
Changes in Fiscal Year; Organization Documents
65


 
7.11
Subsidiaries
65


 
7.12
Swap Contracts
66


 
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
66


 
8.01
Events of Default
66


 
8.02
Remedies Upon Event of Default
68


 
8.03
Application of Funds
69


 
 
 
 
ARTICLE IX
ADMINISTRATIVE AGENT
70


 
9.01
Appointment and Authorization of Administrative Agent
70


 
9.02
Rights as a Lender
70


 
9.03
Exculpatory Provisions
70


 
9.04
Reliance by Administrative Agent
71


 
9.05
Indemnification of Administrative Agent
71


 
9.06
Delegation of Duties
72


 
9.07
Resignation of Administrative Agent
72


 
9.08
Non-Reliance on Administrative Agent and Other Lenders
73


 
9.09
No Other Duties, Etc
73


 
9.10
Administrative Agent May File Proofs of Claim
73


 
9.11
Certain ERISA Matters
74


 
 
 
 
 
 
 
 
 
 
 
 



iii

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS
75


 
10.01
Amendments, Etc
75


 
10.02
Notices; Effectiveness; Electronic Communication
76


 
10.03
No Waiver; Cumulative Remedies
78


 
10.04
Attorney Costs, Expenses and Taxes
78


 
10.05
Indemnification; Damage Waiver
79


 
10.06
Payments Set Aside
80


 
10.07
Successors and Assigns
81


 
10.08
Confidentiality
85


 
10.09
Set-off
86


 
10.10
Interest Rate Limitation
86


 
10.11
Counterparts
87


 
10.12
Integration
87


 
10.13
Survival of Representations and Warranties
87


 
10.14
Severability
87


 
10.15
[Reserved]
87


 
10.16
Replacement of Lenders
88


 
10.17
Governing Law; Jurisdiction
88


 
10.18
No Advisory or Fiduciary Responsibility
89


 
10.19
Waiver of Right to Trial by Jury
90


 
10.20
USA PATRIOT Act Notice
90


 
10.21
Entire Agreement
90


 
10.22
No General Partner’s Liability for Term Facility
90


 
10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
91


 
10.24
Acknowledgement Regarding any Supported QFCs
91


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



iv

--------------------------------------------------------------------------------





SCHEDULES
 
 
2.01
Commitments
 
 
5.09
Subsidiaries as of the Closing Date
 
 
7.03
Affiliate Contracts as of the Closing Date
 
 
7.09
Debt as of Closing Date
 
 
7.11
Certain Agreements as of the Closing Date
 
 
10.02
Administrative Agent’s Office, Certain Addresses for Notices
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
Form of
 
 
A
Loan Notice
 
 
B
Note
 
 
C
Compliance Certificate
 
 
D
Assignment and Assumption
 
 
E-1
U.S. Tax Compliance Certificate (Form 1)
 
 
E-2
U.S. Tax Compliance Certificate (Form 2)
 
 
E-3
U.S. Tax Compliance Certificate (Form 3)
 
 
E-4
U.S. Tax Compliance Certificate (Form 4)
 





v

--------------------------------------------------------------------------------






TERM CREDIT AGREEMENT dated as of August 23, 2019, among NOBLE MIDSTREAM
SERVICES, LLC, a Delaware limited liability company (the “Borrower”), NOBLE
MIDSTREAM PARTNERS LP, a Delaware limited partnership (the “Parent”), each
LENDER from time to time party hereto and BANK OF MONTREAL, as Administrative
Agent.
The Borrower has requested that the Lenders extend certain credit to the
Borrower, and the Administrative Agent and the Lenders are willing to do so on
the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“2018 Term Credit Agreement” means the Term Credit Agreement dated as of July
31, 2018, among the Borrower, the Parent, the lenders party thereto and Toronto
Dominion (Texas) LLC, as administrative agent.
“2018 Term Loan” means an extension of credit by a lender to the Borrower under
the 2018 Term Credit Agreement in the form of a loan.
“Acquisition” by any Person means (a) the acquisition by such Person, in a
single transaction or in a series of related transactions, of (i) property or
assets (other than capital expenditures or acquisitions of inventory or supplies
in the ordinary course of business) constituting a business unit or division of
another Person or (ii) the Capital Stock of another Person resulting in such
other Person becoming a Subsidiary, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Debt, securities or otherwise and (b) any Midstream Drop
Down Acquisition.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Bank of Montreal, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


1

--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, in
no event shall the Administrative Agent or any Lender be deemed an Affiliate of
the Parent or any of its Subsidiaries.
“Agent-Related Persons” means the Administrative Agent and its Related Parties.
“Agreement” means this Term Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to the
Parent and its Subsidiaries from time to time concerning or relating to bribery
or corruption.
“Applicable Rate” means (a) until the Parent or the Borrower has obtained a
Public Debt Rating from either S&P or Moody’s, the applicable percentages per
annum set forth in the Leverage Based Pricing Grid below, based upon the
Consolidated Leverage Ratio of the Parent:
LEVERAGE BASED PRICING GRID
Pricing
Level
 
Consolidated Leverage
Ratio
 
Eurodollar
Rate
 
Base
Rate
1
 
Less than 2.75 to 1.00
 
0.875%
 
0.000%
2
 
Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00
 
1.000%
 
0.000%
3
 
Greater than or equal to 3.50 to 1.00 but less than 4.25 to 1.00
 
1.125%
 
0.125%
4
 
Greater than or equal to 4.25 to 1.00
 
1.375%
 
0.375%



and (b) on the date and at all times after the Parent or the Borrower obtains a
Public Debt Rating from either S&P or Moody’s, the applicable percentages per
annum set forth in the Ratings Based Pricing Grid below, based upon the Public
Debt Ratings of the Parent or the Borrower:
RATINGS BASED PRICING GRID
Pricing
 Level
 
Public Debt Ratings
S&P/Moody’s
 
Eurodollar
Rate
 
Base
Rate
1
 
BBB+/Baa1 or higher
 
0.875%
 
0.000%
2
 
BBB/Baa2
 
1.000%
 
0.000%
3
 
BBB-/Baa3
 
1.125%
 
0.125%
4
 
BB+/Ba1 or lower
 
1.375%
 
0.375%



2

--------------------------------------------------------------------------------





From the Closing Date until the earlier of (i) the date the first Compliance
Certificate is delivered pursuant to Section 6.01(c) or (ii) the date on which
the Parent or the Borrower obtains a Public Debt Rating from either S&P or
Moody’s, the Applicable Rate in effect shall be determined based upon Pricing
Level 3 of the Leverage Based Pricing Grid (subject to the proviso below if such
Compliance Certificate is not delivered when due). Thereafter, to the extent
neither the Parent nor the Borrower has obtained a Public Debt Rating from
either S&P or Moody’s, the Applicable Rate shall be determined based upon the
Compliance Certificate to be delivered pursuant to Section 6.01(c), until the
date that the Parent or the Borrower shall have obtained a Public Debt Rating
from either S&P or Moody’s, on which date the Applicable Rate shall be
determined as set forth in the Ratings Based Pricing Grid. Any increase or
decrease in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall become effective as of the first Business Day immediately
following the date that the Compliance Certificate is required to be delivered
pursuant to Section 6.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then the Applicable
Rate shall be determined based upon Pricing Level 4 of the Leverage Based
Pricing Grid and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 6.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.
Each change in the Applicable Rate resulting from a publicly announced change in
the Public Debt Ratings shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change. If the Public Debt Ratings
from both S&P and Moody’s cease to be available, then the Applicable Rate shall
be determined based upon Pricing Level 4 of the Ratings Based Pricing Grid and
shall continue to apply until the date that the Parent or the Borrower shall
have obtained a Public Debt Rating from S&P and/or Moody’s, whereupon the
Applicable Rate shall be adjusted based on the Public Debt Rating from S&P
and/or Moody’s as set forth in the Ratings Based Pricing Grid. If the Public
Debt Ratings from S&P and Moody’s reflect different Pricing Levels, then (i) in
the event of a single level split, the higher Public Debt Rating will apply or
(ii) in the event of a multiple level split, the Pricing Level will be based on
the Public Debt Rating one level lower than the higher of the two Public Debt
Ratings.
“Approved Fund” has the meaning specified in Section 10.07(h).
“Arrangers” means BMO Capital Markets Corp. and PNC Bank, National Association,
in their capacities as joint lead arrangers and joint bookrunners for the credit
facility established hereunder.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.


3

--------------------------------------------------------------------------------





“Attributable Debt” means, with respect to any Sale and Leaseback Transaction at
the time of determination, the present value (discounted at the interest rate
implicit in the terms of the relevant lease in accordance with GAAP) of the
total remaining obligations of the lessee for rental payments pursuant to such
Sale and Leaseback Transaction (reduced by the amount of rental obligations of
any sublessee of all or part of the same property) during the remaining term of
the lease included in such Sale and Leaseback Transaction, including any period
for which such lease has been extended, or until the earliest date on which the
lessee may terminate such lease without penalty or upon payment of a penalty
(and, in the case of any such termination upon payment of a penalty, the rental
payments shall include the lesser of (a) the remaining applicable lease payments
until the first date upon which it may be so terminated plus the then applicable
penalty upon termination and (b) the lease payment to be paid during the
remaining term of such Sale and Leaseback Transaction (assuming such termination
provision is not exercised)), after excluding from such rental payments all
amounts required to be paid on account of maintenance and repairs, insurance,
Taxes, assessments, water, utilities and similar charges; provided that if such
Sale and Leaseback Transaction results in a Capital Lease, the amount of Debt
represented thereby will be determined in accordance with the definition of
“Capital Lease.”
“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% per annum and (c) the Adjusted Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum. For purposes of clause
(c) above, the Adjusted Eurodollar Rate for any day shall be based on the LIBOR
Screen Rate (or, if the LIBOR Screen Rate is not available for a maturity of one
month but is available for periods both longer and shorter than such period, the
Interpolated Rate) at approximately 11:00 a.m., London time, on such day. If the
Base Rate is being used as an alternate rate of interest pursuant to Section
3.03, then for purposes of clause (c) above the Adjusted Eurodollar Rate shall
be deemed to be zero. Any change in the Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted Eurodollar Rate, respectively.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


4

--------------------------------------------------------------------------------





“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Parent or any of its
Subsidiaries.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the preamble hereto.
“Borrowing” means Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the Laws of, or are in
fact closed in, New York City; provided that if such day relates to any
Eurodollar Rate Loan, such day must also be a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.
“Capital Lease” means any lease of any property by the Parent or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP (subject to
Section 1.03(b)), be classified and accounted for as a capital lease on a
consolidated balance sheet of the Parent and its Subsidiaries; the amount of
obligations in respect of such lease shall be the capitalized amount thereof
determined in accordance with GAAP. For purposes of Section 7.01, a Capital
Lease shall be deemed to be secured by a Lien on the property being leased and
such property shall be deemed to be owned by the lessee.
“Capital Stock” means shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Capital Stock, to
the extent such holder has not so converted such debt security).
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof, (b)
commercial paper maturing no more than one hundred eighty (180) days from the
date of creation thereof and currently having the highest rating obtainable from
either S&P or Moody’s, (c) certificates of deposit maturing no more than one
hundred eighty (180) days from the date of creation thereof issued by commercial
banks incorporated under the Laws of the United States, each having combined
capital, surplus and undivided profits of not less than $500,000,000 and having
a rating of “A” or better by a nationally recognized rating agency; provided
that the aggregate amount invested in such certificates of deposit shall not at
any time exceed $5,000,000 for any one such certificate of deposit and
$10,000,000 for any one such


5

--------------------------------------------------------------------------------





bank, (d) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder and (e) money market investments, classified in accordance
with GAAP as current assets, in money market investment programs registered
under the Investment Company Act of 1940 which are administered by reputable
financial institutions having capital of at least $500,000,000 or having
portfolio assets of at least $5,000,000,000 and the portfolios of which are
limited to investments of the character described in the foregoing subdivisions
(a) through (d).
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means the failure of (a) the Parent to own and control 100%
of the Capital Stock of the Borrower, (b) the General Partner to be the sole
general partner of, and to Control, the Parent or (c) Noble to own, directly or
indirectly, at least 50.1% of the Voting Stock of, and to Control, the General
Partner.
“Closing Date” means the date on which all of the conditions precedent specified
in Section 4.01 are satisfied (or waived in accordance with Section 10.01).
“Code” means the Internal Revenue Code of 1986.
“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.
“Commitment” means (a) with respect to each Lender listed on Schedule 2.01, the
amount set forth opposite such Lender’s name on such Schedule and (b) with
respect to any assignee which becomes a Lender pursuant to Section 10.07(b), the
amount of the transferor Lender’s Commitment assigned to it pursuant to Section
10.07(b), in each case as such amount may be adjusted from time to time pursuant
to this Agreement; provided that, if the context so requires, the term
“Commitment” means the obligation of a Lender to extend credit up to such amount
to the Borrower hereunder.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated EBITDA” means, for any period, an amount equal to (a) Consolidated
Net Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period and without duplication, the aggregate
amount of (i) Consolidated Interest Charges,


6

--------------------------------------------------------------------------------





(ii) Taxes based on or measured by income, profits, revenues or capital gains,
(iii) depreciation and amortization expense, (iv) goodwill or other impairment
charges and other non-cash charges, (v) non-recurring expenses, (vi) non-cash
losses resulting from mark to market accounting of Swap Contracts, (vii)
reasonable and customary out-of-pocket cash fees and expenses incurred in
connection with the proposed or consummated incurrence or repayment of any Debt,
Disposition, Investment or issuance of Capital Stock in a public offering (in
each case in a transaction not prohibited by this Agreement), in an aggregate
annual amount for all such transactions not to exceed $15,000,000 and
(viii) one-time transaction expenses related to execution and delivery of this
Agreement and the Transactions (or the 2018 Term Credit Agreement and the
“Transactions” as defined therein as in effect on the Closing Date) in an
aggregate amount not to exceed $35,000,000, which will be added back in the
fiscal year incurred, minus (c) to the extent included in calculating such
Consolidated Net Income for such period and without duplication, the aggregate
amount of all non-cash items and non-recurring gains. For the purposes of
calculating Consolidated EBITDA, Consolidated Net Income and the expenses and
other items described above shall be adjusted with respect to the portion of
Consolidated Net Income and the portion of such expenses and other items which
are attributable to any non-wholly owned Subsidiaries of the Parent, to reflect
only the Parent’s pro rata ownership interest in such Subsidiaries. The
calculation of Consolidated EBITDA may be subject from time to time to the pro
forma adjustments described in Section 1.03(c).
“Consolidated Funded Debt” means, as of any date of determination, the
outstanding Debt of the Parent and its Subsidiaries on a consolidated basis,
excluding Debt described in clauses (d) and (g) (but only to the extent the Debt
being Guaranteed does not constitute Consolidated Funded Debt) of the definition
thereof.
“Consolidated Interest Charges” means, for any period determined on a
consolidated basis for the Parent and its Subsidiaries, all cash interest
expense (including, without limitation, interest expense attributable to Capital
Leases and all net payment obligations pursuant to interest rate Swap Contracts)
for such period, in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter of the Parent, the ratio of (a) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on such day to (b) Consolidated Interest
Charges for the period of four consecutive fiscal quarters ending on such day.
“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Parent, the ratio of (a) Consolidated Funded Debt on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such day.
“Consolidated Net Income” means, for any period, the net income of the Parent
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall not include
(a) extraordinary gains or extraordinary losses, (b) net gains and losses in
respect of dispositions of assets other than in the ordinary course of business,
(c) gains or losses attributable to write-ups or write-downs of assets,
including hedging and derivative activities in the ordinary course of business,
(d) the cumulative effect of a change in accounting principles, all as reported
in the Parent’s consolidated statement(s) of operations for the relevant
period(s) prepared in accordance with GAAP, (e) the income or loss of any Person
other than a


7

--------------------------------------------------------------------------------





Subsidiary in which the Parent or any Subsidiary has an ownership interest,
except to the extent that any such income has been actually received by the
Parent or such Subsidiary in the form of cash dividends or similar cash
distributions, (f) the income or loss of, and any amounts referred to in clause
(e) above paid to, any Subsidiary that is not wholly owned, directly or
indirectly, by the Parent to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such Subsidiary and (g) any
undistributed net income of a Subsidiary to the extent that the ability of such
Subsidiary to make Restricted Payments to the Parent or another Subsidiary is,
as of the date of determination of Consolidated Net Income, restricted by its
Organization Documents, any contractual obligation (other than this Agreement,
any corresponding applicable provision of the Revolving Credit Agreement or any
documentation governing any refinancing or replacement thereof or any
corresponding applicable provision of the 2018 Term Credit Agreement or any
documentation governing any refinancing or replacement thereof) or any
applicable Law.
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Parent and its Subsidiaries minus the
value (net of any applicable reserves) of all goodwill, trade names, trademarks,
patents and other intangible assets, all as set forth, or on a pro forma basis
would be set forth, on the consolidated balance sheet of the Parent and its
Subsidiaries for the most recently ended fiscal quarter, in accordance with
GAAP.
“Control” has the meaning specified in the definition of “Affiliate.”
“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the unreimbursed amount of all drafts drawn under any letters of credit;
(c)    all obligations of such Person to pay the deferred purchase price of
property or services (other than current liabilities and trade payables incurred
in the ordinary course of business in connection with the purchase of goods and
services which are not greater than ninety (90) days past the due date therefor
or which are being contested in good faith by appropriate action and for which
adequate reserves have been established in accordance with GAAP);
(d)    Debt (excluding prepaid interest thereon) of another Person secured by a
Lien on property owned or being purchased by such Person (including Debt arising
under conditional sales or other title retention agreements), whether or not
such debt shall have been assumed by such Person or is limited in recourse;
(e)    Capital Leases;
(f)    to the extent required to be included on the Parent’s consolidated
balance sheet as debt or liabilities in accordance with GAAP, Synthetic Lease
Obligations; and
(g)    all Guarantees of such Person in respect of any of the foregoing.


8

--------------------------------------------------------------------------------





For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer (provided, however, for the avoidance of doubt, as
used in this sentence “joint venturer” shall not include a limited partner in a
limited partnership), unless such Debt is expressly made non-recourse to such
Person.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, at any time, an interest rate equal to (a) in the case of
principal of any Loan, the interest rate then applicable to such Loan (inclusive
of the Applicable Rate with respect thereto) plus two percent (2.00%) and (b) in
the case of any other amount, the interest rate then applicable to Base Rate
Loans (inclusive of the Applicable Rate with respect thereto) plus two percent
(2.00%).
“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two (2) Business Days following the date such Loans were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days following the date when due,
(b) has notified the Borrower, the Administrative Agent or any other Lender in
writing, or has made a public statement to the effect, that it does not intend
to comply with its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after request by the Administrative Agent or the Borrower, to confirm in writing
to the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or Bail-In Action, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of an Undisclosed Administration or the ownership or acquisition of any
equity interest in such Lender or any direct


9

--------------------------------------------------------------------------------





or indirect parent company thereof by a Governmental Authority so long as such
Undisclosed Administration or ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
(except, in the case of immunity from attachment of assets, to the extent the
liabilities of such Lender (including judgments against it) are otherwise paid
out of, or payable from, a fund of a Governmental Authority which was created
and is then maintained for such purpose and is funded in an amount at least
sufficient to satisfy such liabilities) or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.14(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by a
Loan Party (including the Capital Stock of any Subsidiary), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning specified in Section 10.07(h).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances, (c)
exposure to any Hazardous Substances, (d) the release or threatened release of
any Hazardous


10

--------------------------------------------------------------------------------





Substances into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Group” means the Parent, any Subsidiary of the Parent and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any
Subsidiary, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(i) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period; provided that if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; and provided, further, that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to Dollars, then the Eurodollar Rate shall be the Interpolated Rate
(provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement).
“Eurodollar Rate Loan” means a Loan that bears interest at a rate of interest
based on the Adjusted Eurodollar Rate (excluding a Base Rate Loan bearing
interest by reference to the Adjusted Eurodollar Rate by virtue of clause (c) of
the definition of Base Rate).
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or other Recipient or required to be withheld or deducted from a
payment to a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or becomes a Lender hereunder (other than pursuant to an assignment request by
the Borrower under Section 10.16) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately


11

--------------------------------------------------------------------------------





before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) and (d) any withholding Taxes imposed under
FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Fee Letters” means each Fee Letter between the Administrative Agent and/or an
Arranger, on the one hand, and the Parent and the Borrower, on the other hand,
in each case dated on or prior to the Closing Date and relating to this
Agreement or the credit facility established hereunder.
“Finco Subsidiary” means any wholly owned Subsidiary of the Parent or of the
Borrower that (a) is formed exclusively for the purpose of co-issuing Debt with
the Parent or the Borrower and (b) does not own any assets other than assets
relating to its existence and rights in respect of Debt co-issued by such
Subsidiary.
“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fresh Water Services Agreements” means (a) those certain Second Amended and
Restated Fresh Water Services Agreements, dated effective as of March 31, 2016,
consisting of the Second Amended and Restated Agreement Terms and Conditions
Relating to Fresh Water Services and updated as of March 31, 2016, and each
Agreement Addendum thereto executed from time to time by Noble or its
Affiliates, the Borrower and one or more of its Subsidiaries, in each case, as
amended by Amendment 01 thereto, effective as of September 1, 2016 and (b) those
certain Third Amended and Restated Fresh Water Services Agreements, dated
November 2, 2017, by and between Noble and, respectively, Gunnison River DevCo
LP and Laramie River DevCo LP.
“Fund” has the meaning specified in Section 10.07(h).
“Funding Date” means the date, on or after the Closing Date, on which all of the
conditions precedent specified in Section 4.02 are satisfied (or waived in
accordance with Section 10.01).
“GAAP” means, subject to Section 1.03(b), generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and


12

--------------------------------------------------------------------------------





the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Gas Gathering Agreements” means those certain Second Amended and Restated Gas
Gathering Agreements, dated effective as of March 31, 2016, consisting of the
Second Amended and Restated Agreement Terms and Conditions Relating to Gas
Gathering Services and updated as of March 31, 2016, and each Agreement Addendum
thereto executed from time to time by Noble or its Affiliates, the Borrower and
one or more of its Subsidiaries, in each case, as amended by Amendment 01
thereto, effective as of September 1, 2016.
“General Partner” means Noble Midstream GP LLC, a Delaware limited liability
company.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantee Agreement” means the Guarantee Agreement dated as of the Closing
Date, among the Guarantors and the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.
“Guarantee Release Condition” means the requirement that either (a) (i)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
the last day of the most recently ended fiscal quarter or fiscal year for which
financial statements have been delivered pursuant to


13

--------------------------------------------------------------------------------





Section 6.01(a) or 6.01(b) exceeds $250,000,000 and (ii) the Consolidated
Leverage Ratio is 3.75:1.00 or less as of the last day of such period or (b) the
Parent or the Borrower has received at least one Investment Grade Rating with a
stable outlook or better.
“Guarantee Release Date” means the date on which the Guarantee Release Condition
has been satisfied. If clause (a) of the Guarantee Release Condition is
satisfied, the Guarantee Release Date shall be the date on which the applicable
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b),
and if clause (b) of the Guarantee Release Condition is satisfied, the Guarantee
Release Date shall be the date on which the Borrower delivers the applicable
notice required by Section 6.01(h).
“Guarantors” means, collectively, the Parent, each direct or indirect
wholly-owned Material Subsidiary existing on the Closing Date, any other direct
or indirect wholly-owned Material Subsidiary that becomes a Guarantor pursuant
to Section 6.10, and any other Subsidiary of the Borrower that is a party to the
Guarantee Agreement.
“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indemnified Liabilities” has the meaning set forth in Section 10.05(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05(a).
“Information” has the meaning set forth in Section 10.08.
“Initial Financial Statements” means (a) the consolidated balance sheet and the
related consolidated statements of operations and comprehensive income, changes
in equity and cash flows of the Parent and its Subsidiaries on a consolidated
basis as of and for the fiscal year ended December 31, 2018, audited by and
accompanied by the opinion of KPMG LLP, independent registered public accounting
firm, and (b) the consolidated balance sheet and the related statements of
operations and comprehensive income, changes in equity and cash flows of the
Parent and its Subsidiaries on a consolidated basis as of and for the fiscal
quarter and the portion of the fiscal year ended as of March 31, 2019 and June
30, 2019.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the third Business Day of each January, April, July and October
and the Maturity Date.


14

--------------------------------------------------------------------------------





“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months or one week thereafter, or such other periods as agreed to by all of
the relevant Lenders, as selected by the Borrower in its Loan Notice; provided
that:
(a)    any Interest Period applicable to any Eurodollar Rate Loan which would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless (other than in the case of an Interest Period of
one week) such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period (other than an Interest Period of one week)
applicable to any Eurodollar Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to the
provisions of clause (a) above, end on the last Business Day of the calendar
month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period for which the LIBOR Screen Rate is available for Dollars
that is shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate
for the shortest period (for which that LIBOR Screen Rate is available for
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Capital Stock of another Person, (b) an Acquisition or (c) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Debt of such other Person.
“Investment Grade Rating” means a Public Debt Rating of (a) a BBB- rating or
higher from S&P or (b) a Baa3 rating or higher from Moody’s.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


15

--------------------------------------------------------------------------------





“Lenders” means the Persons holding a Commitment or an outstanding Loan.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“LIBOR Screen Rate” has the meaning set forth in the definition of Eurodollar
Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a loan.
“Loan Documents” means this Agreement, each Note, the Guarantee Agreement, the
Fee Letters and each other document executed by a Loan Party which contains a
provision stating that it is a “Loan Document”.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A.
“Loan Parties” means, collectively, the Borrower, the Parent and the other
Guarantors from time to time party to the Guarantee Agreement.
“Master Agreement” has the meaning set forth in the definition of Swap Contract.
“Material Adverse Effect” means (a) a material adverse change in the operations,
business or financial condition of the Parent and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of the Loan Documents, taken as a whole.
“Material Contracts” means (a) the Omnibus Agreement, (b) the Gas Gathering
Agreements, (c) the Oil Gathering Agreements, (d) the Oil Treating Agreements,
(e) the Produced Water Services Agreements, (f) the Fresh Water Services
Agreements and (g) any other documents, agreements or instruments entered into
between Noble or its Affiliates, on the one hand, and any Loan Party or
Subsidiary, on the other hand, which, if breached, terminated or cancelled,
could reasonably be expected to have a Material Adverse Effect.
“Material Debt” means Debt (other than the Loans) of the Parent and its
Subsidiaries, arising in one or more related or unrelated transactions, in an
aggregate principal or face amount exceeding the Threshold Amount.


16

--------------------------------------------------------------------------------





“Material Disposition” means the Disposition by any Person, in a single
transaction or in a series of related transactions, of either (a) property or
assets constituting a business unit or division of such Person to another Person
or (b) a majority or greater of the Voting Stock of a Subsidiary of such Person
to another Person, in each case whether or not involving a merger or
consolidation with such other Person.
“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of the Threshold Amount.
“Material Subsidiary” means any direct or indirect domestic Subsidiary of the
Parent for which (a) its assets and the assets of its consolidated Subsidiaries
comprise more than 5% of the assets of the Parent and its Subsidiaries on a
consolidated basis, or (b) its revenue and the revenue of its consolidated
Subsidiaries comprise more than 5% of the revenue of the Parent and its
Subsidiaries on a consolidated basis, in each case determined on a consolidated
basis in accordance with GAAP as of the end of or for the most recent fiscal
year.
“Materials” has the meaning specified in Section 6.01.
“Maturity Date” means the date that is the three-year anniversary of the Closing
Date.
“Midstream Drop Down Acquisition” means the acquisition by any Loan Party or one
or more of its Subsidiaries, in a single transaction or in a series of related
transactions, of property or assets from Noble or its other Subsidiaries;
provided that (a) such acquisition shall be made for fair value (as reasonably
determined by the chief financial officer, chief accounting officer or chief
executive officer of the Parent) and (b) such acquisition is otherwise on terms
and conditions that are fair and reasonable to the Loan Parties and their
Subsidiaries (as reasonably determined by the chief financial officer, chief
accounting officer or chief executive officer of the Parent), taking into
account the totality of the relationship between the Parent and its
Subsidiaries, on the one hand, and Noble and its other Subsidiaries, on the
other.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 3(37) or Section 4001(a)(3) of ERISA to which any member
of the ERISA Group is then making or accruing an obligation to make
contributions, or has within the preceding five plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such five year period.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any member of the ERISA Group) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.
“Noble” means Noble Energy, Inc., a Delaware corporation.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of each Lender or all
directly affected Lenders in accordance with the terms of Section 10.01 and
(b) has been approved by the Required Lenders.


17

--------------------------------------------------------------------------------





“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Loan Parties arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate of such Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Oil Gathering Agreements” means (a) those certain Second Amended and Restated
Crude Oil Gathering Agreements, dated effective as of March 31, 2016, consisting
of the Second Amended and Restated Agreement Terms and Conditions Relating to
Crude Oil Gathering Services and updated as of March 31, 2016, and each
Agreement Addendum thereto executed from time to time by Noble or its
Affiliates, the Borrower and one or more of its Subsidiaries, in each case, as
amended by Amendment 01 thereto, effective as of September 1, 2016, and (b)
those certain Third Amended and Restated Crude Oil Gathering Agreements, dated
November 2, 2017, by and between Noble and, respectively, Gunnison River DevCo
LP and Laramie River DevCo LP.
“Oil Treating Agreements” means those certain Third Amended and Restated Crude
Oil Treating Agreements, dated effective as of March 31, 2016, consisting of the
Third Amended and Restated Agreement Terms and Conditions Relating to Crude Oil
Treating Services and updated as of March 31, 2016, and each Agreement Addendum
thereto executed from time to time by Noble or its Affiliates, the Borrower and
one or more of its Subsidiaries.
“Omnibus Agreement” means the Omnibus Agreement dated as of September 20, 2016,
by and between Noble, Borrower and the other parties named therein.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


18

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.16).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Parent, effective as of September 20, 2016, as
modified from time to time in a manner not prohibited by this Agreement.
“Patriot Act” has the meaning set specified in Section 10.20.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any member of the ERISA Group and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.


19

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and either (a) is maintained, or contributed to, by any member of the ERISA
Group for employees of any member of the ERISA Group or (b) has at any time
within the preceding five years been maintained, or contributed to, by any
Person which was at such time a member of the ERISA Group for employees of any
Person which was at such time a member of the ERISA Group.
“Platform” has the meaning set forth in Section 6.01.
“Prime Rate” means the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate” (or, if The Wall Street Journal ceases quoting a
prime rate, the highest per annum rate of interest published from time to time
by the FRB in Federal Reserve statistical release H.15 (519) entitled “Selected
Interest Rates” as the bank prime loan rate or its equivalent).
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment or Loan of such Lender at
such time and the denominator of which is the sum of all Commitments or Loans at
such time. When a Defaulting Lender shall exist, “Pro Rata Share” shall be
calculated without including any Defaulting Lender’s Commitment or Loans.
“Produced Water Services Agreements” means (a) those certain Second Amended and
Restated Produced Water Services Agreements, dated effective as of March 31,
2016, consisting of the Second Amended and Restated Agreement Terms and
Conditions Relating to Produced Water Services and updated as of March 31, 2016,
and each Agreement Addendum thereto executed from time to time by Noble or its
Affiliates, the Borrower and one or more of its Subsidiaries, in each case, as
amended by Amendment 01 thereto, effective as of September 1, 2016, and (b)
those certain Third Amended and Restated Produced Water Services Agreements,
dated November 2, 2017, by and between Noble and, respectively, Gunnison River
DevCo LP and Laramie River DevCo LP.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Debt Ratings” means a rating by S&P and/or Moody’s of the Parent’s or
the Borrower’s long-term senior unsecured non-credit enhanced debt for borrowed
money.
“Qualified Acquisition” means an Acquisition or an Investment in any Subsidiary
(other than in the ordinary course of business) by the Parent or any Subsidiary,
the aggregate purchase price for which, when combined with the aggregate
purchase price for all other Acquisitions or such Investments by the Parent or
any Subsidiary over the trailing twelve (12) month period, is greater than or
equal to $25,000,000.


20

--------------------------------------------------------------------------------





“Qualified Acquisition Period” means the period beginning on the date the Parent
or any Subsidiary consummates a Qualified Acquisition and ending on the last day
of the second full fiscal quarter following the fiscal quarter in which such
Qualified Acquisition occurred.
“Qualified Project” means the construction or expansion of any capital project
of the Parent or any of its Subsidiaries, the aggregate capital cost of which
exceeds $20,000,000.
“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:
(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount (determined by the Parent in good faith in a commercially
reasonable manner and certified by the chief financial officer of the General
Partner, on behalf of the Parent, and approved by the Administrative Agent)
equal to the projected Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project for the first twelve (12) month period
following the scheduled Commercial Operation Date of such Qualified Project
(such amount to be determined based on customer commitments and related
contracts in connection with such Qualified Project, the creditworthiness of the
other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date and other
reasonable factors approved by the Administrative Agent), which may, at the
Parent’s option, be added to actual Consolidated EBITDA for the Parent and its
Subsidiaries for the fiscal quarter in which construction of such Qualified
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Qualified Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Parent and its Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; and
(b)    thereafter, actual Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project for each full fiscal quarter after the
Commercial Operation Date, plus the amount determined in accordance with clause
(a) above with respect to such Qualified Project for the fiscal quarters
constituting the balance of the full four fiscal quarter period following such
Commercial Operation Date; provided that, in the event the actual Consolidated
EBITDA of the Parent and its Subsidiaries attributable to such Qualified Project
for any full fiscal quarter after the Commercial Operation Date shall materially
differ from the projected Consolidated EBITDA approved by Administrative Agent
pursuant to clause (a) above for such fiscal quarter, the projected Consolidated
EBITDA of the Parent and its Subsidiaries attributable to such Qualified Project
for any remaining fiscal quarters included in the foregoing calculation shall be
redetermined in the same manner as set forth in clause (a) above, such amount to
be approved by the Administrative


21

--------------------------------------------------------------------------------





Agent, which may, at the Parent’s option, be added to actual Consolidated EBITDA
for the Parent and its Subsidiaries for such fiscal quarters.
Notwithstanding the foregoing:
(A)    no such additions shall be allowed with respect to any Qualified Project
unless:
(1)    not later than 30 days (or such shorter time as the Administrative Agent
may agree in its sole discretion) prior to the delivery of any certificate
required by Section 6.01(c) to the extent Qualified Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.02
as of the end of the applicable fiscal quarter covered by such certificate, the
Parent shall have delivered to the Administrative Agent written pro forma
projections of Consolidated EBITDA of the Parent and its Subsidiaries
attributable to such Qualified Project; and
(2)    prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent;
(B)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Parent and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments); and
(C)    for the avoidance of doubt, the foregoing Consolidated EBITDA adjustments
shall be adjusted with respect to the portion of Consolidated EBITDA which would
be attributable to any non-wholly owned Subsidiaries of the Parent to reflect
only the Parent’s pro rata ownership interest in such Subsidiaries.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning set forth in Section 10.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees and
advisors of such Person and of such Person’s Affiliates.
“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate greater than 50% of the Commitments or Loans of all Lenders at
such time; provided that the Commitment of, and the Loans held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


22

--------------------------------------------------------------------------------





“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, executive vice president, senior vice president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of such Person; provided that, when such term is used in reference to
any document executed by, or a certification of, a Responsible Officer, the
secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
individual. Any document delivered hereunder on behalf of the Parent may be
signed by a Responsible Officer of the General Partner, on behalf of the Parent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to Capital Stock of a Loan Party or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to a Loan Party’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or assets for any of the foregoing.
“Revolving Credit Agreement” means the Credit Agreement dated as of September
20, 2016, as amended and restated as of March 9, 2018, among the Borrower, the
Parent, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Sale and Leaseback Transaction” means any arrangement relating to property
owned by the Parent or any of its Subsidiaries whereby the Parent or such
Subsidiary sells or transfers any property to any Person and thereafter rents or
leases such property, or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred, from
such Person or its Affiliates.
“Sanctioned Country” means, at any time, a country, region or territory which
itself is, or whose government is, the subject or target of any Sanctions (as of
the Closing Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, Global Affairs Canada, the European
Union, any EU member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person or Persons, in each case, to the extent
dealings are prohibited or restricted with such Person under Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the Government of Canada, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom.


23

--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures contracts traded on or
subject to the rules of a designated contract market, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject


24

--------------------------------------------------------------------------------





to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, any North American Energy Standard Board Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon the
average of at least two mid-market or other readily available commercially
reasonable quotations provided by any leading dealer in such Swap Contracts (one
of which may be a Lender or an Affiliate of a Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Threshold Amount” means the greater of (a) $70,000,000 or (b) 10% of the
Aggregate Commitment (as defined in the Revolving Credit Agreement or the
documentation governing any refinancing or replacement thereof); provided that
such amount shall not exceed $100,000,000.
“Transactions” means, collectively, (a) the execution, delivery and performance
of this Agreement and the other Loan Documents, the borrowing of Loans and the
use of the proceeds thereof and (b) the payment of fees and expenses in
connection with the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Undisclosed Administration” means, with respect to any Lender or its direct or
indirect parent company, the appointment of an administrator or other similar
supervisory official by a supervisory authority or regulator pursuant to the law
of the country where such Lender or parent company, as applicable, is subject to
home jurisdiction supervision if the applicable law of such country requires
that such appointment not be publicly disclosed (and such appointment has not
been publicly disclosed).
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds


25

--------------------------------------------------------------------------------





(b) the fair market value of all Plan assets allocable to such liabilities under
Title IV of ERISA (excluding any accrued but unpaid contributions), all
determined as of the then most recent valuation date for such Plan, but only to
the extent that such excess represents a potential liability of a member of the
ERISA Group to the PBGC or any other Person under Title IV of ERISA.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.01(f).
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(v)    The word “will” shall be construed to have the same meaning and effect as
the word “shall.”
(vi)    Unless the context requires otherwise, any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein).


26

--------------------------------------------------------------------------------





(vii)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Parent, the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders, the Parent and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Parent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, for purposes of calculations made pursuant to the
terms of this Agreement or any other Loan Document, (A) GAAP will be deemed to
treat leases that would have been classified as operating leases in accordance
with generally accepted accounting principles in the United States as in effect
on December 31, 2015 in a manner consistent with the treatment of such leases
under generally accepted accounting principles in the United States as in effect
on December 31, 2015, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter, and (B) all terms of an accounting or
financial nature used herein shall be construed without giving effect to (1) any
election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any Debt at
“fair value”, as defined therein, (2) any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) (and related interpretations) to value any
such Debt in a reduced or bifurcated manner as described therein, and such Debt
shall at all times be valued at the full stated principal amount thereof and (3)
any deduction of debt issuance costs in respect of any Debt from the principal
amount of such Debt under Accounting Standards Update 2015-03.


27

--------------------------------------------------------------------------------





(c)    Calculations. Notwithstanding anything in this Agreement to the contrary:
(i)    For purposes of calculating compliance with the financial covenants set
forth in Section 7.02, with respect to all Acquisitions, Investments in
Subsidiaries and Material Dispositions, Consolidated EBITDA, Consolidated
Interest Charges and Consolidated Funded Debt with respect to such newly
acquired or Disposed assets shall be calculated on a pro forma basis as if such
Acquisition, Investment or Material Disposition had occurred at the beginning of
the applicable twelve month period of determination.
(ii)    For purposes of calculating compliance with the financial covenants set
forth in Section 7.02, Consolidated EBITDA may include, at the Parent’s option,
any Qualified Project EBITDA Adjustments as provided in the definition thereof.
1.04    Rounding. Any financial ratios required to be maintained by the Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.07    Divisions. For all purposes under this Agreement, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Capital Stock at such time.




28

--------------------------------------------------------------------------------






ARTICLE II
THE COMMITMENTS AND BORROWINGS
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a Loan to the Borrower, in Dollars, on the
Funding Date in an aggregate principal amount not to exceed the amount of such
Lender’s Commitment. No portion of any Loan that is repaid or prepaid may be
reborrowed. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
delivery to the Administrative Agent of an irrevocable written Loan Notice,
appropriately completed and signed by or on behalf of the Borrower. Each such
notice must be received by the Administrative Agent not later than (i) 1:00 p.m.
three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) 11:00 a.m. on the requested
date of any Borrowing of Base Rate Loans. Each Borrowing and each conversion or
continuation of Loans shall be in an aggregate principal amount of $2,000,000 or
a whole multiple of $500,000 in excess thereof. Each Loan Notice shall specify
(A) whether the Borrower is requesting a borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (B) the
requested date of the borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted and (E) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice with respect to a borrowing or, with respect to
any outstanding Eurodollar Rate Loans, if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Loan Notice with respect to a borrowing, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable borrowing, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). Each Lender shall make the amount of the
applicable Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction (or
waiver in accordance with Section 10.01) of the conditions set forth in Article
IV, the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of the Administrative
Agent (or its applicable Affiliate) with the


29

--------------------------------------------------------------------------------





amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The determination of the Adjusted Eurodollar Rate by the Administrative
Agent shall be conclusive in the absence of manifest error.
(e)    After giving effect to all borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to Eurodollar
Rate Loans.
2.03    [Reserved].
2.04    [Reserved].
2.05    Prepayments. The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (a) such notice must be received by
the Administrative Agent not later than 12:00 noon (i) three (3) Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (ii) on the date of
prepayment of Base Rate Loans; (b) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof, and (c) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify (x) the date and amount of such prepayment and (y) the
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of prepayment of all outstanding Loans may state that
such notice is conditioned upon the effectiveness of other credit facilities or
any incurrence or issuance of debt or equity or the occurrence of any other
transaction, in which case such notice may be revoked, subject to Section 3.05,
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any prepayment of
Eurodollar Rate Loans shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans in accordance with the Lenders’
Pro Rata Shares.
2.06    Termination of Commitments. The Commitment of each Lender will terminate
at 5:00 p.m. on August 23, 2019 or, if earlier, immediately following the making
of its Loan on the Funding Date.
2.07    Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.


30

--------------------------------------------------------------------------------





2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing or conversion date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
(b)    While any Event of Default exists, the Borrower shall (i) automatically,
in the case of an Event of Default under any of Section 8.01(a), 8.01(f) or
8.01(g), or (ii) upon the request of the Required Lenders, in the case of any
other Event of Default, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum equal to the
Default Rate, in each case to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. The Borrower shall pay to the Administrative Agent and/or the
Lenders, as applicable, such fees as may be set forth herein or as shall have
been separately agreed upon in writing (including pursuant to the Fee Letters)
in the amounts and at the times so specified. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Parent or the
Required Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Parent as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders (or former Lenders), promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent or
any Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such


31

--------------------------------------------------------------------------------





period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent or any Lender,
as the case may be, under Section 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be prima facie
evidence of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the Register and the corresponding accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and record thereon the date, Type,
amount and maturity of its Loans and payments with respect thereto.
2.12    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein; provided that payments pursuant to Sections 3.01, 3.04, 3.05, 9.05,
10.04 and 10.05 shall be made directly to the Persons entitled thereto. The
Administrative Agent will promptly distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest shall continue to accrue.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(c)    (i)    Unless the Borrower has notified the Administrative Agent, prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then each of the Lenders shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in immediately available funds,


32

--------------------------------------------------------------------------------





together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in immediately
available funds at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.
(ii)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


33

--------------------------------------------------------------------------------





(e)    The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 9.05 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
make its payment under Section 9.05.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans pro rata with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other applicable Lender
shall repay to the purchasing Lender the purchase price paid therefor, without
interest thereon; provided, further, that the provisions of this Section 2.13
shall not be construed to apply to (i) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (ii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Parent, the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 2.13 shall apply). The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section 2.13 shall from and after such purchase have the right
to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
2.14    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender:


34

--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.09 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders as a result of any final and non-appealable judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.14(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Defined Terms. For purposes of this Section 3.01, the term “Law” includes
FATCA.


35

--------------------------------------------------------------------------------





(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Law. If any Law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01(b)),
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding for Indemnified Tax been made.
(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties, jointly and
severally, shall indemnify each Recipient, within ten (10) days after receipt by
the Borrower of demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, accompanied by the calculations by which such determination
was made by such Lender, shall be conclusive absent manifest error.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender (which solely for purposes of this Section 3.01(f) shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation


36

--------------------------------------------------------------------------------





prescribed by Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 3.01(f)(ii)(A), (B) and (D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E (or other applicable or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, properly completed and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or other applicable
or successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    properly completed and executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the


37

--------------------------------------------------------------------------------





Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is neither a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, nor a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E (or other applicable or successor form);
(4)    properly completed and executed originals of IRS Form W-8EXP claiming an
exemption from withholding Tax; or
(5)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E (or other applicable or successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation


38

--------------------------------------------------------------------------------





reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.
(iii)    On or before the date on which Bank of Montreal (and any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower two properly completed and executed originals of
either (i) IRS Form W-9, or (ii) IRS Form W-8ECI with respect to any payments to
be received on its own behalf and IRS Form W-8IMY (certifying that it is either
a “qualified intermediary” within the meaning of Treasury Regulation Section
1.1441-1(e)(5) that has assumed primary withholding obligations under the Code,
including Chapters 3 and 4 of the Code, or a “U.S. branch” within the meaning of
Treasury Regulation Section 1.1441-1(b)(2)(iv) that is treated as a U.S. Person
for purposes of withholding obligations under the Code) for the amounts the
Administrative Agent receives for the account of others.
Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 3.01(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.01(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 3.01(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
3.01(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


39

--------------------------------------------------------------------------------





(h)    Indemnification of the Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Loan Parties have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.07(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.01(h). The agreements in this
Section 3.01(h) shall survive the resignation and/or replacement of the
Administrative Agent.
(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.02    Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.
3.03    Inability to Determine Rates.
(a)    In connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such Loan,
(ii) the Administrative Agent shall determine (which determination shall be
conclusive


40

--------------------------------------------------------------------------------





and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the Adjusted Eurodollar Rate for such Interest Period
with respect to a proposed Eurodollar Rate Loan or (iii) the Required Lenders
shall determine (which determination shall be conclusive and binding absent
manifest error) that the Adjusted Eurodollar Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such Loans during such
Interest Period, then the Administrative Agent shall promptly give notice
thereof to the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of, or conversion to, Base Rate Loans in the amount specified therein.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 3.03(a)(i) or 3.03(a)(ii) have arisen (including because the LIBOR
Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 3.03(a)(i) or 3.03(a)(ii) have not arisen but either (w) the
supervisor for the administrator of the LIBOR Screen Rate has made a public
statement that the administrator of the LIBOR Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the LIBOR
Screen Rate), (x) the administrator of the LIBOR Screen Rate has made a public
statement identifying a specific date after which the LIBOR Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBOR Screen
Rate), (y) the supervisor for the administrator of the LIBOR Screen Rate has
made a public statement identifying a specific date after which the LIBOR Screen
Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans
denominated in Dollars in the United States at such time, and shall enter into
an amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate); provided that if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. Such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within ten (10) Business Days of the date a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this Section
3.03(b) (but, in the case of the circumstances described in clause (ii) above
(other than, in the case of subclause (z) thereof, after such specified date),
only to the extent the LIBOR Screen Rate for such Interest Period is not
available or published at such time on a current basis), any Loan Notice that
requests the conversion to or continuation of Eurodollar Rate Loans shall be
ineffective.


41

--------------------------------------------------------------------------------





3.04    Increased Cost and Reduced Return; Capital Adequacy and Liquidity.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, commitments or other
obligations or its deposits, reserves, other liabilities or capital attributable
thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (in each case, other than Taxes) affecting this
Agreement or Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan) or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient such
additional amount or amounts as will compensate such Lender or other Recipient
for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
adequacy or liquidity, or compliance by such Lender (or its Lending Office)
therewith, has or would have the effect of reducing the rate of return on the
capital of such Lender (or any holding company of such Lender) as a consequence
of this Agreement or the obligations of such Lender hereunder (taking into
consideration its and its holding company’s, if any, policies with respect to
capital adequacy or liquidity and such Lender’s desired return on capital) then,
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender (or the applicable holding company of
such Lender) for such reduction.
(c)    A certificate of a Lender or such other Recipient setting forth the
Change in Law giving rise to a claim for compensation under Section 3.04(a) or
3.04(b), the amount or amounts necessary to compensate such Lender, such other
Recipient or any of their respective holding companies, as the case may be, as
specified in Section 3.04(a) or 3.04(b) (including an explanation in reasonable
detail of the manner in which such amount or amounts was determined) and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or any other Recipient to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s or such


42

--------------------------------------------------------------------------------





other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or any other Recipient pursuant to
this Section 3.04 for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender or such other Recipient
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of its intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).
3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment of principal or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
(even if permitted to revoke such notice); or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Designation of a Different Lending Office. If
any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (a) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
(b) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


43

--------------------------------------------------------------------------------





3.07    Matters Applicable to all Requests for Compensation. A certificate of
the Administrative Agent or any Lender claiming compensation under this Article
III and setting forth the additional amount or amounts to be paid to it
hereunder (including, if requested by the Borrower, an explanation in reasonable
detail of the manner in which such amount or amounts was determined) shall be
conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
3.08    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all Loans and other
Obligations hereunder.

ARTICLE IV
CONDITIONS PRECEDENT
4.01    Conditions Precedent to Closing Date. This Agreement and the Commitments
of the Lenders hereunder shall become effective upon the satisfaction (or waiver
in accordance with Section 10.01) of the following conditions precedent:
(a)    The Administrative Agent shall have executed this Agreement and shall
have received from the Borrower, the Parent and each of the Lenders either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent (which may include a facsimile or
electronic transmission) that such party has signed a counterpart of this
Agreement.
(b)    The Administrative Agent shall have executed the Guarantee Agreement and
shall have received from each Loan Party either (i) a counterpart of the
Guarantee Agreement signed on behalf of such party or (ii) evidence satisfactory
to the Administrative Agent (which may include a facsimile or electronic
transmission) that such party has signed a counterpart of the Guarantee
Agreement.
(c)    The Administrative Agent shall have received:
(i)    a certificate of a Responsible Officer of (A) each Loan Party (or of the
general partner or sole member of such Loan Party) certifying as to the
incumbency and genuineness of the signature of each Responsible Officer,
secretary and assistant secretary of such Loan Party (or the general partner or
sole member of such Loan Party) executing the Loan Documents to which such Loan
Party is a party and certifying that attached thereto is a true, correct and
complete copy of (1) the certificate or articles of limited partnership,
formation or incorporation, as applicable, of such Loan Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of organization, (2) the limited partnership agreement,
operating agreement, bylaws or other governing document, as applicable, of such
Loan Party as in effect on the Closing Date and (3) resolutions duly adopted by
the general partner, board of directors or other governing body, as applicable,
of such Loan Party authorizing and approving the Transactions and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (B) the General Partner, certifying that attached


44

--------------------------------------------------------------------------------





thereto is a true, correct and complete copy of the certificate of organization
of the General Partner and all amendments thereto, certified as of a recent date
by the appropriate Governmental Authority in its jurisdiction of organization;
(ii)    a certificate of a Responsible Officer of the General Partner, on behalf
of the Parent, certifying as to the satisfaction of the conditions set forth in
paragraphs (f) and (g) of this Section 4.01; and
(iii)    certificates as of a recent date setting forth the good standing of
each Loan Party under the laws of its jurisdiction of organization.
(d)    The Administrative Agent shall have received an opinion of Vinson &
Elkins LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, in each case as to such customary matters regarding the Loan
Parties, the Transactions and this Agreement and in such form as the
Administrative Agent may reasonably request.
(e)    The Parent and the Borrower shall have provided to the Administrative
Agent and the Lenders, to the extent requested at least three (3) Business Days
prior to the Closing Date, with respect to the Parent, the Borrower and the
other Loan Parties, (i) the documentation and other information requested by the
Administrative Agent and any Lender in order to comply with the requirements of
the Patriot Act, (ii) the documentation and other information requested by the
Administrative Agent in order to comply with all “know your customer”
requirements, (iii) all anti-money laundering documentation reasonably requested
by the Administrative Agent or any Lender and (iv) a Beneficial Ownership
Certification from each Loan Party that is a “legal entity customer” under the
Beneficial Ownership Regulation.
(f)    The representations and warranties of each Loan Party set forth in
Article V and in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) on and as of the Closing Date (or, if
such representation speaks as of an earlier date, as of such earlier date).
(g)    On the Closing Date, immediately after giving effect to the Transactions
occurring on such date, no Default or Event of Default shall exist or would
result therefrom.
4.02    Conditions Precedent to Funding Date. The obligation of each Lender to
make a Loan pursuant to its Commitment hereunder shall be subject to the
occurrence of the Closing Date and the satisfaction (or waiver in accordance
with Section 10.01) of the following conditions precedent:
(a)    The representations and warranties of each Loan Party set forth in
Article V and in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) on and as of the Funding Date (or, if
such representation speaks as of an earlier date, as of such earlier date).


45

--------------------------------------------------------------------------------





(b)    On the Funding Date, immediately after giving effect to the Transactions
occurring on such date (including the borrowing of Loans hereunder), no Default
or Event of Default shall exist or would result therefrom.
(c)    The Administrative Agent shall have received a certificate signed by the
chief financial officer of the General Partner or another Responsible Officer of
the General Partner primarily responsible for the financial affairs of the
Parent, on behalf of the Parent, certifying that on and as of the Funding Date,
after giving effect to the Transactions occurring on the Funding Date, the
Parent and its Subsidiaries are Solvent on a consolidated basis.
(d)    The Administrative Agent shall have received from the Borrower payment of
all fees required to be paid by the Borrower on or prior to the Funding Date in
connection with the Transactions or the Loan Documents.
(e)    The Administrative Agent shall have received from the Borrower payment of
all expenses (including Attorney Costs) required to be paid by the Borrower in
connection with the Transactions or the Loan Documents and for which invoices
have been presented at least one Business Day prior to the Funding Date.
(f)    The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.
Any Loan Notice submitted by the Borrower pursuant to this Section 4.02 shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied on and as of the Funding Date.

ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Parent and the Borrower represent and warrant to the Lenders as of each of
the Closing Date and the Funding Date that:
5.01    Corporate Existence and Power. The General Partner is the sole general
partner of the Parent. Each Loan Party and each Subsidiary is a corporation,
partnership or limited liability company duly incorporated or formed, as
applicable, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or formation, as applicable, and has all
organizational powers and all material Authorizations required to carry on its
business as now conducted. Each Loan Party and each Subsidiary is qualified to
do business, and is in good standing, in every jurisdiction where such
qualification is required, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
5.02    Corporate and Governmental Authorization; No Contravention; No Default.
The Transactions, including the Borrower’s incurrence of Debt hereunder, and the
execution, delivery and performance by the Loan Parties of each Loan Document to
which such Person is a party, (a) are within the corporate or other
organizational powers of such Person, (a) have been duly authorized by all
necessary corporate or other organizational action, (a) require no action by or
in


46

--------------------------------------------------------------------------------





respect of, or filing with, any Governmental Authority (except such as has been
obtained and any reports required to be filed by such Person with the SEC), (a)
do not contravene, or constitute a default under, (i) any provision of
applicable Law or of any Organization Documents of such Person or (i) any
material agreement (including the Revolving Credit Agreement and the 2018 Term
Credit Agreement), judgment, injunction, order, decree or other instrument
binding upon the Parent or any of its Subsidiaries, or result in the creation or
imposition of any Lien on any asset of such Person or any of its Subsidiaries
that is not permitted hereunder. No Default or Event of Default has occurred and
is continuing or would result from the consummation of the Transactions, the
transactions contemplated by this Agreement or any other Loan Document.
5.03    Binding Effect. Each Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes a valid and binding obligation of each Loan Party that is
party thereto, in each case, enforceable in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights.
5.04    Financial Information.
(a)    The Initial Financial Statements (i) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its Subsidiaries on a consolidated basis as of the dates and for the
periods covered thereby in conformity with GAAP (subject, in the case of interim
statements, to normal year-end adjustments and the absence of footnotes) and (i)
show, to the extent required by GAAP and together with all footnotes to such
financial statements, all material indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for material Taxes, material commitments and Debt.
(b)    The financial information delivered to the Lenders pursuant to
Sections 6.01(a) and 6.01(b) (i) fairly presents, in all material respects, in
conformity with GAAP, the consolidated financial position of the Parent and its
Subsidiaries as of such date and their consolidated results of operations and
cash flows for the period covered thereby (subject, in the case of interim
statements, to normal year-end adjustments and the absence of footnotes), and
(i) shows, to the extent required by GAAP and together with all footnotes to
such financial statements, all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for material Taxes, material commitments and Debt.
(c)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
5.05    Litigation. There is no action, suit, proceeding or investigation
pending against, or, to the knowledge of the Parent or the Borrower, threatened
against or affecting, the Parent or any of its Subsidiaries before any
Governmental Authority (a) relating to this Agreement or the Transactions or (b)
which could reasonably be expected to have a Material Adverse Effect.


47

--------------------------------------------------------------------------------





5.06    Compliance with ERISA.
(a)    Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standards under the Pension
Funding Rules, (i) failed to make any material contribution or payment to any
Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code, or (i) incurred any material liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
(b)    None of the Borrower or any of its Subsidiaries is an entity deemed to
hold “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA).
5.07    Environmental Matters. In the ordinary course of its business, the
Parent conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Parent or any of its Subsidiaries, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
Authorizations, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses). On the basis of this review, the Parent has
concluded that such associated liabilities and costs, including the costs of
compliance with Environmental Laws, could not reasonably be expected to have a
Material Adverse Effect. Neither the Parent nor any of its Subsidiaries has
failed to comply with any Environmental Laws or to obtain any obtain, maintain
or comply with any Authorization under any Environmental Laws, except for
matters that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
5.08    Taxes. The Parent and its Subsidiaries have properly and timely filed
all United States Federal income Tax returns and all other material Tax returns
which are required to have been filed by them, and have paid all material Taxes
due and payable by them pursuant to such returns or pursuant to any material
assessment received by the Parent and its Subsidiaries (other than those not yet
delinquent and payable without premium or penalty, and except for those being
diligently contested in good faith by appropriate proceedings, and in each case,
for which adequate reserves and provisions for Taxes have been made on the books
of the applicable Person). The charges, accruals and reserves on the books of
the Parent and its Subsidiaries in respect of material Taxes or other material
governmental charges are, in the reasonable opinion of the Parent, adequate.


48

--------------------------------------------------------------------------------





5.09    Subsidiaries. Set forth on Schedule 5.09 is a complete and accurate list
as of the Closing Date of each of the Parent’s Subsidiaries, together with its
jurisdiction of formation and the Parent’s direct or indirect percentage
ownership therein.
5.10    Regulatory Restrictions on Borrowing; Margin Regulations.
(a)    None of the Parent, any Person Controlling the Parent, the Borrower or
any Subsidiary of the Parent is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
(b)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying margin stock. No part of the proceeds of any Loans will be used for any
purpose which violates the provisions of Regulations T, U or X of the FRB.
5.11    Full Disclosure. No statement, information, report, representation or
warranty (collectively, the “Information”) made by any Loan Party in any Loan
Document or furnished to the Administrative Agent or any Lender in writing by or
on behalf of any Loan Party in connection with any Loan Document (as modified or
supplemented by other Information so furnished), taken as a whole, contains, as
of the date such Information was furnished (or, if such Information expressly
relates to a specific date, as of such specific date) any untrue statement of a
material fact or omits, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, provided, that with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time.
5.12    Compliance with Laws. The Parent and each of its Subsidiaries is in
compliance with all Laws applicable to it or to its properties (including,
without limitation, the Code), except where (a) such failure to comply could not
have or be reasonably expected to have a Material Adverse Effect or (b) the
necessity or fact of compliance therewith is being contested in good faith by
appropriate proceedings and the failure to comply during such time could not
have or be reasonably expected to have a Material Adverse Effect.
5.13    Ownership of Property; No Liens; Insurance. Each of the Parent and its
Subsidiaries have good record and indefeasible title in fee simple to, or valid
leasehold interests in, or a valid easement estate in, all real property, and
good title to all material personal property, in each case necessary or used in
the ordinary conduct of its business, except for defects that, individually or
in the aggregate, (a) do not materially interfere with the ordinary conduct of
its business or (b) could not reasonably be expected to result in a Material
Adverse Effect. None of such property is subject to any Lien, except for Liens
permitted by Section 7.01. The Parent and each of its Subsidiaries are insured
in the manner required pursuant to Section 6.03(b).
5.14    Solvency. The Parent and its Subsidiaries, on a consolidated basis, are,
and after giving effect to the Transactions will be, Solvent.


49

--------------------------------------------------------------------------------





5.15    Patriot Act. Each of the Parent, the Borrower and their respective
Subsidiaries are in compliance in all material respects with the material
provisions of the Patriot Act, and each such Person has provided to the
Administrative Agent and the Lenders all information related to it (including
but not limited to its name, address and tax identification numbers (if
applicable)) reasonably requested in writing by the Administrative Agent that is
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.
5.16    Anti-Corruption Laws and Sanctions. The Parent has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Parent, the Borrower, their respective Subsidiaries and each such Person’s
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions (and such policies and procedures are applicable to such
directors, officers, employees and agents of Noble and its other Subsidiaries
that serve as the directors, officers, employees and agents of, or are seconded
to, the Parent, the Borrower and their respective Subsidiaries), and the Parent,
the Borrower, their respective Subsidiaries and each such Person’s officers and
employees (or, as applicable, the officers and employees of Noble or its other
Subsidiaries, that serve as the officers and employees of, or are seconded to,
the Parent, the Borrower and their respective Subsidiaries), and to the
knowledge of the Parent and the Borrower, any director and agent of the Parent,
the Borrower and their respective Subsidiaries (or, as applicable, the directors
and agents of Noble and its other Subsidiaries that serve as the directors and
agents of the Parent, the Borrower and their respective Subsidiaries), are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Parent, the Borrower or their respective Subsidiaries,
or to the knowledge of the Parent or the Borrower, any of their respective
directors, officers or employees (or, as applicable, the directors, officers and
employees of Noble and its other Subsidiaries that serve as the directors,
officers and employees of, or are seconded to, the Parent, the Borrower and
their respective Subsidiaries) or (a) to the knowledge of the Parent or the
Borrower, any agent of the Parent, the Borrower and their respective
Subsidiaries (or, as applicable, any agent of Noble and its other Subsidiaries
that serves as an agent of the Parent, the Borrower and their respective
Subsidiaries) that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Loan or use
of proceeds therefrom will violate Anti-Corruption Laws or applicable Sanctions.
5.17    Material Contracts. Each Material Contract has been duly executed and
delivered by each Loan Party and each Subsidiary party thereto and constitutes
the legal, valid and binding obligation of each Loan Party and each Subsidiary
party thereto, enforceable in accordance with its terms, except as
enforceability may be limited by general principles of equity and bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by moratorium laws from time to time in effect. The Parent and each of its
Subsidiaries is, and, to the knowledge of the Parent, Noble and its Subsidiaries
are, in compliance with each Material Contract and no defaults exist thereunder,
except where such non-compliance or such defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.18    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.







50

--------------------------------------------------------------------------------





ARTICLE VI
AFFIRMATIVE COVENANTS
The Parent and the Borrower agree and covenant that so long as any Lender has
any Commitment or any Loan or other Obligation payable hereunder remains unpaid:
6.01    Information; Notices of Material Events. The Parent and/or the Borrower,
as applicable, will deliver to the Administrative Agent and each Lender:
(a)    as soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Parent, a consolidated balance sheet of the
Parent and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of operations, cash flows and changes in equity for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail (and which shall include, for the
avoidance of doubt, a reconciliation of the net income and EBITDA attributable
to the non-controlling interest in any Subsidiary that is not wholly-owned by
the Loan Parties, in each case in the same or similar manner as set forth in the
Initial Financial Statements or otherwise reasonably acceptable to the
Administrative Agent) and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing selected by the Parent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    as soon as available, and in any event within forty-five (45) days after
the end of each of the first three quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such quarter and the related consolidated statement of operations for such
quarter and for the portion of the Parent’s fiscal year ended at the end of such
quarter and the related consolidated statement of cash flows for such portion of
the Parent’s fiscal year, setting forth in the case of such statements of
operations and cash flows, in comparative form the figures for the corresponding
quarter and the corresponding portion of the Parent’s previous fiscal year (and
which shall include, for the avoidance of doubt, a reconciliation of the net
income and EBITDA attributable to the non-controlling interest in any Subsidiary
that is not wholly-owned by the Loan Parties, in each case in the same or
similar manner as set forth in the Initial Financial Statements or otherwise
reasonably acceptable to the Administrative Agent), all certified (subject to
normal year-end adjustments and the absence of footnotes) as to fairness of
presentation, conformity to GAAP and consistency by the chief financial officer
or the chief accounting officer of the General Partner, on behalf of the Parent;
(c)    on or before the applicable date on which the related financial
certificates are required to be delivered pursuant to clause (a) or (b) above, a
completed Compliance Certificate executed by a Responsible Officer of the
General Partner, on behalf of the Parent, including a complete and accurate
list, as of the last day of the period covered by such financial statements, of
each of the Parent’s Subsidiaries, together with its jurisdiction of formation
and the Parent’s direct or indirect percentage ownership therein and, until the
Guarantee Release Date, whether it is a Material Subsidiary;


51

--------------------------------------------------------------------------------





(d)    promptly (and in any event within five (5) Business Days) after any
officer of the General Partner, on behalf of the Parent, or any officer of the
Borrower or any other Loan Party obtains actual knowledge of (i) any Default, if
such Default is then continuing, and (i) any other event, circumstance or
development (including any environmental matters and/or litigation or
governmental proceedings pending against the Parent and its Subsidiaries) that
would reasonably be expected to result in a Material Adverse Effect, a
certificate of a Responsible Officer of the Borrower setting forth the details
thereof and, in the case of clause (i) above, the action which the Parent and/or
the Borrower is taking or proposes to take with respect thereto;
(e)    promptly upon the mailing thereof to the unitholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed;
(f)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Parent shall have filed with the SEC;
(g)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (i) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is insolvent or has been
terminated, a copy of such notice; (i) receives notice from the PBGC under Title
IV of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (i) applies for a waiver of the minimum funding
standard under the Pension Funding Rules, a copy of such application; (i) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (i) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; (i) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer or the chief accounting officer of
the General Partner, on behalf of the Parent, setting forth details as to such
occurrence and action, if any, which the Parent or applicable member of the
ERISA Group is required or proposes to take; or (i) determines that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA, a certification of funding status from the enrolled actuary
for the Pension Plan, which in the case of each of clauses (i), (ii), (iii) and
(viii) above, could cause one or more members of the ERISA Group to incur
liability;
(h)    promptly upon any announcement by S&P or Moody’s of any issuance of or
change in a Public Debt Rating, notice of such issuance or change;
(i)    promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under


52

--------------------------------------------------------------------------------





applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act; and
(j)    from time to time, such additional information regarding the financial
position or business of the Parent and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or (f)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) (A) on which the Parent posts such
documents, or provides a link thereto, on the Parent’s website on the Internet
at the website address listed on Schedule 10.02; or (B) on which such documents
are posted on the Parent’s or the Borrower’s behalf on IntraLinks or another
similar electronic system (the “Platform”), if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), and (ii) on which the Borrower
notifies (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents; provided that the Borrower
shall deliver paper copies or soft copies (by electronic mail) of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies. Information required to be delivered pursuant
to this Section 6.01 may also be delivered by facsimile or electronic mail
pursuant to procedures approved by the Administrative Agent. Except for
Compliance Certificates required by Section 6.01(c), the Administrative Agent
shall have no obligation to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent or the Borrower with any request for delivery of such documents, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower or the Parent hereunder
(collectively, “Materials”) by posting the Materials on the Platform and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Parent, its
Subsidiaries or their respective securities for purposes of United States
Federal and state securities Laws) (each, a “Public Lender”). The Parent and the
Borrower hereby agree that (w) all Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Materials “PUBLIC,” the Parent and the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers and
the Lenders to treat such Materials as not containing any material non-public
information with respect to the Parent, its Subsidiaries or their respective
securities for purposes of United States Federal and state securities Laws
(provided, however, that to the extent such Materials constitute Information,
they shall be treated as set forth in Section 10.08); (y) all Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”


53

--------------------------------------------------------------------------------





6.02    Payment of Taxes and Obligations. Each Loan Party will, and will cause
each of its Subsidiaries to, pay or discharge its material obligations,
including material Tax liabilities, before the same shall become delinquent,
except where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.
6.03    Maintenance of Property; Insurance.
(a)    Each Loan Party will keep, and will cause each of its Subsidiaries to
keep, all material property useful and necessary in its business in good working
order and condition, ordinary wear and tear excepted.
(b)    Each Loan Party will, and will cause each of its Subsidiaries to,
maintain or caused to be maintained with insurance companies that are rated (or
whose reinsurers are rated) “A-VII” or better by A.M. Best Company or “BBB-” or
better by S&P or an equivalent rating from another recognized rating agency,
insurance with respect to their respective properties and business in at least
such amounts, against at least such risks and with such risk retention as are
customarily maintained, insured against or retained, as the case may be, by
companies engaged in a similar business, to the extent available at the time in
question on commercially reasonable terms; and will furnish to the Lenders, upon
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.
6.04    Conduct of Business and Maintenance of Existence. Each Loan Party will
preserve, renew and keep in full force and effect, and will cause each of its
Subsidiaries to preserve, renew and keep in full force and effect, their
respective legal existence and good standing under the Laws of the jurisdiction
of its organization and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 6.04 shall prohibit a transaction permitted pursuant to Section
7.05.
6.05    Compliance with Laws. Each Loan Party will comply, and will cause each
of its Subsidiaries to comply, in all material respects with all applicable
material Laws and requirements of Governmental Authorities (including, without
limitation, Environmental Laws, the Patriot Act and ERISA and the rules and
regulations thereunder) except where the necessity or fact of compliance
therewith is being contested in good faith by appropriate proceedings or could
not reasonably be expected to result in a Material Adverse Effect. The Parent
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Parent, its Subsidiaries, and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions (and such policies and procedures will be applicable to such
directors, officers, employees and agents of Noble or its other Subsidiaries
that serve as the directors, officers, employees and agents of, or are seconded
to, the Parent and its Subsidiaries).
6.06    Inspection of Property, Books and Records. Each Loan Party will keep,
and will cause its Subsidiaries to keep, proper books of record and account in
which full, true and correct, in all material respects, entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent required by GAAP or applicable Law; and will permit, and will cause each
of its respective Subsidiaries to permit, representatives of any Lender at such
Lender’s expense


54

--------------------------------------------------------------------------------





to visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired; provided, however, that if an Event of
Default has occurred and is continuing, any visit and inspection by a Lender
shall be at the sole expense of the Borrower.
6.07    Use of Proceeds. The proceeds of the Loans made under this Agreement
will be used by the Loan Parties (a) to pay fees and expenses in connection with
the Transactions, (b) to repay Debt outstanding under the Revolving Credit
Agreement and (c) for working capital, capital expenditures, Acquisitions,
dividends, distributions, unit repurchases and other lawful corporate, limited
liability company or partnership purposes of the Parent and its Subsidiaries.
6.08    Governmental Approvals and Filings. Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain in full force and effect all
action by or in respect of, or filing with, any Governmental Authority necessary
in connection with (a) the execution and delivery of this Agreement, or any Note
issued hereunder by the Borrower, (a) the consummation of the Transactions, (a)
the performance of or compliance with the terms and conditions hereof or thereof
by the Parent and its Subsidiaries, or (a) any other actions required to ensure
the legality, validity, binding effect, enforceability or admissibility in
evidence hereof or thereof.
6.09    Material Contracts. Each Loan Party will, and will cause each of its
Subsidiaries to, perform and observe all the terms and provisions of, and comply
with, each Material Contract to be performed or observed by it, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Each Loan Party will, and will
cause each of its Subsidiaries to, use commercially reasonable efforts to
enforce its rights and remedies under the Material Contracts (other than with
respect to immaterial notice and information rights the non-enforcement of which
the Loan Parties and their Subsidiaries determine in good faith do not have an
adverse effect on their ordinary course of business), including rights with
respect to indemnities, cost reimbursements and purchase price adjustments, in a
manner consistent with that, and to the same extent that, it would do so in an
arms’-length transaction with an unrelated third party.
6.10    Guarantee Matters.
(a)    Within thirty (30) days (or such longer period as the Administrative
Agent may agree in writing) after the acquisition or formation of any
wholly-owned Material Subsidiary (or upon a wholly-owned non-Material Subsidiary
becoming a Material Subsidiary), the Parent shall cause such Person to (i)
become a Guarantor by executing and delivering to the Administrative Agent a
joinder to the Guarantee Agreement and (i) deliver to the Administrative Agent
(A) documents of the types referred to in Sections 4.01(c)(i) and 4.01(c)(iii)
and (A) favorable opinions of counsel to such Person (which, as to certain
matters as agreed to by the Administrative Agent, may be internal counsel and
which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent. For the
avoidance of doubt, no non-wholly-owned Material Subsidiary existing on or after
the Closing Date shall be required to become


55

--------------------------------------------------------------------------------





a Guarantor hereunder until such time as such Subsidiary becomes a wholly-owned
Material Subsidiary.
(b)    If any Subsidiary that is not already a Loan Party guarantees any Debt of
the Borrower or the Parent, then that Subsidiary shall become a guarantor of the
Obligations and shall deliver a joinder to the Guarantee Agreement to the
Administrative Agent within ten (10) Business Days of the date on which it
guaranteed such Debt, together with such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.
(c)    On and after the Guarantee Release Date, the Loan Parties shall not be
required to comply with the requirements of Section 6.10(a) and each Guarantor
that is a Material Subsidiary shall be automatically released from its
obligations under the Guarantee Agreement; provided that (i) no Default or Event
of Default has occurred and is continuing or would result from such release,
(ii) such Guarantor is not then a guarantor of any other Debt of the Borrower or
the Parent, and (iii) the Borrower shall have delivered to the Administrative
Agent a certificate, executed by a Responsible Officer of the Borrower,
confirming that the conditions to release set forth in this Section have been
satisfied.
(d)    If the conditions set forth Section 6.10(b) requiring such Subsidiary to
be a Guarantor no longer exist (other than on account of a release of such
Subsidiary from its guarantee of the applicable other Debt upon payment by such
Subsidiary thereon), then such Subsidiary shall be automatically released from
its obligations under the Guarantee Agreement; provided that (i) no Default or
Event of Default has occurred and is continuing or would result from such
release and (ii) the Borrower shall have delivered to the Administrative Agent a
certificate, executed by a Responsible Officer of the Borrower, confirming that
the conditions to release set forth in this Section have been satisfied.
(e)    In connection with any release pursuant to this Section, the
Administrative Agent is hereby authorized to execute and deliver, and agrees to
promptly execute and deliver, such documents as the Borrower shall reasonably
request to evidence such release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.
6.11    Subsidiaries. With respect to each non-wholly owned direct or indirect
Subsidiary of the Parent: (a) to the extent such Subsidiary is a limited
partnership, 100% of the general partnership interests in such Subsidiary shall
be directly owned by the Parent or a wholly-owned Subsidiary of the Parent and
(b) in all cases, the Parent or a wholly-owned Subsidiary of the Parent shall
Control such Subsidiary.

ARTICLE VII
NEGATIVE COVENANTS
The Parent and the Borrower agree and covenant that so long as any Lender has
any Commitment or any Loan or other Obligation payable hereunder remains unpaid:


56

--------------------------------------------------------------------------------





7.01    Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except:
(a)    Liens (other than Liens imposed under ERISA) for Taxes, assessments or
governmental charges or levies not past due for more than 60 days or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(b)    Liens of landlords (other than to secure Debt) and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
past due for more than 60 days or, if delinquent, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;
(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(d)    Liens to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations (other than Liens imposed by ERISA),
surety and appeal bonds, performance bonds and other obligations of a like
nature (other than obligations under Swap Contracts) incurred in the ordinary
course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of any Loan Party or any of its Subsidiaries;
(f)    any easement, exceptions or reservations in any property or assets
granted or reserved for the purpose of pipelines, roads, the removal of oil, gas
or other minerals, and other like purposes, or for the joint or common use of
real property, facilities and equipment that are incidental to, and do not
materially interfere with the ordinary conduct of business of any Loan Party or
any of its Subsidiaries;
(g)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(h)    leases or subleases granted to others not interfering in any material
respect with the ordinary course of the business of any Loan Party or any of its
Subsidiaries;
(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement,
including, without limitation, operating leases;


57

--------------------------------------------------------------------------------





(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(k)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(l)    Liens of sellers of goods to the Parent and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(m)    Liens, if any, in favor of the administrative agent under the Revolving
Credit Agreement (or a refinancing or replacement thereof) on cash collateral
delivered pursuant to Section 2.14(a) of the Revolving Credit Agreement as in
effect on the Closing Date (or any comparable provisions);
(n)    Liens created pursuant to construction, operating and maintenance
agreements, transportation agreements and other similar agreements and related
documents entered into in the ordinary course of business; provided that such
Liens do not secure Debt;
(o)    rights of first refusal entered into in the ordinary course of business;
(p)    Liens consisting of (i) any rights reserved to or vested in any
municipality or governmental, statutory or public authority to control or
regulate any property of the Parent or any Subsidiary or to use such property,
(i) any obligations or duties to any municipality or public authority with
respect to any franchise, grant, license, lease or permit and the rights
reserved or vested in any Governmental Authority or public utility to terminate
any such franchise, grant, license, lease or permit or to condemn or expropriate
any property, or (i) any zoning laws, ordinances or municipal regulations;
(q)    Liens on cash margin collateral, deposits or securities required by any
Person with whom the Parent or any of its Subsidiaries enters into a Swap
Contract, to the extent such Swap Contract is entered into in accordance with
Section 7.12; provided that the aggregate value of cash and other assets subject
to such Liens shall not at any time exceed $25,000,000;
(r)    Liens imposed by ERISA that do not constitute an Event of Default and
that are being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP have been provided therefor;
(s)    in the case of (i) Capital Stock of any joint venture of the Parent or
its Subsidiaries, (ii) Capital Stock of any Person that is not a Subsidiary or
(iii) Capital Stock of any non-wholly owned Subsidiary, in each case, owned by
the Parent or any Subsidiary, any Lien, including any put and call arrangements,
related to such Capital Stock set forth in (A) the Organization Documents of
such joint venture, such other Person or such Subsidiary or any related
shareholders’ or similar agreement or (B) in the case of clauses (i) and (ii)
above, any agreement or document governing Debt of such joint venture or such
other Person;


58

--------------------------------------------------------------------------------





(t)    Liens on assets of non-wholly owned Subsidiaries that are not Loan
Parties and Liens on the Capital Stock of such non-wholly owned Subsidiaries
that are not Loan Parties, in each case securing Debt of such non-wholly owned
Subsidiaries permitted by Section 7.09;
(u)    in connection with the sale or transfer of any Capital Stock or other
assets in a transaction permitted hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
(v)    Liens securing (i) Debt incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Leases,
provided that such Debt is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (ii)
Debt assumed in connection with the acquisition of any fixed or capital assets
and (iii) Debt refinancing (but not increasing the outstanding principal amount
thereof, except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancing) any
Debt described in this clause (v); provided that (A) such Lien shall not apply
to any property of the Parent or any Subsidiary other than the assets so
acquired, constructed or improved and proceeds thereof and (B) prior to the
Guarantee Release Date, the aggregate principal amount of Debt secured by Liens
in reliance on this clause (v) shall not exceed $25,000,000 outstanding at any
time;
(w)    Liens securing Debt permitted by Section 7.09(a)(ii) and Section
7.09(b)(i); provided that such Liens shall not apply to any property of the
Parent or any Subsidiary other than the fixed or capital assets acquired,
constructed or improved with such Debt, and proceeds thereof;
(x)    prior to the Guarantee Release Date, other Liens securing Debt in an
aggregate principal amount not exceeding $50,000,000 outstanding at any time;
and
(y)    on and after the Guarantee Release Date, other Liens securing Debt of the
Parent or any of its Subsidiaries; provided that the sum, without duplication,
of (A) the aggregate outstanding principal amount of all such Debt secured by a
Lien created, incurred, assumed or in existence in reliance on this clause (y),
plus (B) the aggregate outstanding principal amount of all Debt under Section
7.09(b)(vii) plus (C) the aggregate outstanding amount of Attributable Debt
under all Sale and Leaseback Transactions under Section 7.08(c) shall not exceed
15% of Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien.
7.02    Financial Covenants.
(a)    The Parent will not permit the Consolidated Leverage Ratio, as of the end
of each fiscal quarter of the Parent, to exceed 5.00 to 1.0 (or, during a
Qualified Acquisition Period, 5.50 to 1.0).
(b)    Prior to the Guarantee Release Date, the Parent will not permit the
Consolidated Interest Coverage Ratio, as of the end of each fiscal quarter of
the Parent, to be less than 3.00 to 1.0.
7.03    Transactions with Affiliates. A Loan Party will not, and will not permit
any Subsidiary to, directly or indirectly, pay any funds to or for the account
of, make any investment


59

--------------------------------------------------------------------------------





in, lease, sell, transfer or otherwise dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction (including the
amendment, restatement, supplement or other modification to, or waiver of any
rights under, any Material Contract the effect of which is material or adverse
to a Loan Party or any Subsidiary or their respective rights thereunder, or the
entry into any new Material Contract) with, any officer, director, employee or
Affiliate (other than a Loan Party) (each such Person, an “Affiliated Person”)
unless any such transactions between a Loan Party or its Subsidiaries, on the
one hand, and any Affiliated Person, on the other hand, shall be on an
arm’s-length basis and on terms no less favorable to such Loan Party or such
Subsidiary than could have been obtained from a third party who was not an
Affiliated Person; provided, that the foregoing provisions of this Section shall
not prohibit (a) Restricted Payments permitted pursuant to Section 7.04, (a) a
Loan Party or a Subsidiary from providing credit support for its Subsidiaries as
it deems appropriate in the ordinary course of business, (a) transactions that
are not on an arm’s length basis or are not on terms as favorable as could have
been obtained from a third party, provided that such transaction or transactions
occurs within a related series of transactions, which, in the aggregate, are on
an arm’s-length basis and are on terms as favorable as could have been obtained
from a third party, (a) non-material transactions with Noble or its
Subsidiaries, or Subsidiaries of the Parent that are not Loan Parties, that are
entered into in the ordinary course of business, so long as, in each case, after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, such transaction is entered into in good faith and such transaction
is in the best interests of the Parent and its Subsidiaries, taken as a whole,
(a) Midstream Drop Down Acquisitions and any Investments in Subsidiaries, in
each case, not prohibited by the Partnership Agreement so long as (i) no Default
or Event of Default would result therefrom and (ii) the Loan Parties are in pro
forma compliance with Section 7.02(a) after giving effect to such transaction,
(a) any corporate sharing agreements with respect to Tax sharing and general
overhead and administrative matters, (a) transactions approved by the conflicts
committee of the General Partner in accordance with the Partnership Agreement,
(a) transactions involving any employee benefit or compensation plans or related
trusts of the Loan Parties or a Subsidiary, (a) the payment of reasonable
compensation, fees and expenses (as determined by the applicable Loan Party) to,
and indemnity provided on behalf of, the General Partner and directors,
employees and officers of the General Partner, the Parent or any Subsidiary and
(a) transactions pursuant to any contract in existence on the Closing Date and
set forth on Schedule 7.03 (without giving effect to any amendment, waiver or
modification thereto that is materially adverse to the Lenders).
7.04    Restricted Payments. A Loan Party will not, and will not permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:
(a)    a Subsidiary may declare and make any Restricted Payments (with respect
to any non-wholly owned Subsidiary, ratably (or on a more favorable basis from
the perspective of the Borrower) to the holders of its Capital Stock in
accordance with their respective ownership interests);
(b)    the Parent and each Subsidiary may declare and make Restricted Payments
solely in the Capital Stock of such Person and the Parent may issue common
Capital Stock upon the conversion of subordinated or any other class of Capital
Stock;


60

--------------------------------------------------------------------------------





(c)    the Parent and each Subsidiary may purchase, redeem or otherwise acquire
its Capital Stock with the proceeds received from the substantially concurrent
issue of new Capital Stock;
(d)    so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (i) the Parent is in pro forma
compliance with Section 7.02(a), in each case on the date of declaration
thereof, the Parent may declare Restricted Payments in cash to the holders of
its Capital Stock to the extent not prohibited by the Partnership Agreement and
may pay such Restricted Payments no later than 60 days after such date of
declaration; and
(e)    on and after the Guarantee Release Date, so long as no Default or Event
of Default has occurred and is continuing or would result therefrom, in each
case on the date of the declaration thereof, the Parent may declare Restricted
Payments in cash to holders of its Capital Stock to the extent not prohibited by
the Partnership Agreement and may pay such Restricted Payments no later than 60
days after such date of declaration.
7.05    Mergers and Fundamental Changes. A Loan Party will not, and will not
permit any of its Subsidiaries to, (a) enter into any transaction of merger or
consolidation or (a) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided that (i) a Person (including a Subsidiary
of the Parent but not the Borrower or the Parent) may be merged or consolidated
with or into the Parent or the Borrower so long as (A) in the case of a
transaction to which the Borrower is a party, the Borrower shall be the
continuing or surviving entity, (A) in the case of a transaction to which the
Parent is a party, the Parent shall be the continuing or surviving entity, (A)
no Default or Event of Default shall exist or be caused thereby, and (A) the
Borrower remains liable for its obligations under this Agreement and all the
rights and remedies hereunder remain in full force and effect, (i) a Subsidiary
of the Parent (other than the Borrower) may merge with or into another
Subsidiary of the Parent or any other Person, provided that if one of such
Subsidiaries is a Guarantor, the surviving entity must be a Guarantor, (i) any
Subsidiary of the Parent (other than the Borrower) may liquidate, wind up or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders; and (iv) any Dispositions otherwise permitted by
this Agreement shall be permitted.
7.06    Change in Nature of Business. The Parent will not, and will not permit
any Subsidiary to, directly or indirectly, engage in any material line of
business other than the midstream oil and gas business or any business
substantially related or incidental thereto.
7.07    Use of Proceeds. The Borrower will not use the proceeds of any Loans,
whether directly or indirectly, for a purpose that entails a violation of
Regulation T, U or X of the FRB. The Borrower will not request any Loans, and
the Borrower shall not use, and shall ensure that the Parent and its
Subsidiaries and its or their respective directors, officers, employees and
agents (and such directors, officers or employees of Noble or its other
Subsidiaries that serve as directors, officers or employees of, or are seconded
to, the Parent or its Subsidiaries) shall not use, the proceeds of any Loans
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (a) for the purpose of funding, financing
or facilitating any activities, business or transaction


61

--------------------------------------------------------------------------------





of or with any Sanctioned Person, or in any Sanctioned Country or (a) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.
7.08    Dispositions.
(a)    Prior to the Guarantee Release Date, the Loan Parties will not, and will
not permit any of their Subsidiaries to, make any Disposition except:
(i)    Dispositions of inventory in the ordinary course of business;
(ii)    Dispositions of assets no longer used or useful in the conduct of
business of a Loan Party and its Subsidiaries that are Disposed of in the
ordinary course of business;
(iii)    Dispositions of assets solely among the Parent and its Subsidiaries;
(iv)    Dispositions of accounts receivable in connection with the collection or
compromise thereof;
(v)    (A) Dispositions of licenses, sublicenses, leases or subleases or (B)
releases of rights of first refusal or rights of first offer held by the Parent
or its Subsidiaries, in each case under this clause (v) not interfering in any
material respect with the business of the Parent and its Subsidiaries;
(vi)    Dispositions of cash or Cash Equivalents in the ordinary course of
business;
(vii)    Dispositions in which: (A) the assets being disposed of are exchanged
for replacement assets of the same or substantially similar value which are
useful in the ordinary course of business of the Parent and its Subsidiaries or
(B) the net proceeds thereof are either (x) reinvested within 365 days from such
Disposition in assets to be used in the ordinary course of the business of the
Parent and its Subsidiaries and/or (y) used to prepay the Loans on a dollar for
dollar basis, prepay the 2018 Term Loans on a dollar for dollar basis or
permanently reduce the Aggregate Commitments (as defined in the Revolving Credit
Agreement or the documentation governing any refinancing or replacement thereof)
on a dollar for dollar basis;
(viii)    Dispositions in the form of Restricted Payments permitted by
Sections 7.04;
(ix)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of a Loan Party or any Subsidiary;
(x)    Dispositions in the form of Investments made by the Loan Parties and
their Subsidiaries;


62

--------------------------------------------------------------------------------





(xi)    Dispositions resulting from the granting of any Liens permitted by
Section 7.01; and
(xii)    other Dispositions not exceeding in the aggregate on and after the
Closing Date, for all Loan Parties and their Subsidiaries, 35% of Consolidated
Net Tangible Assets, measured as of the date of each Disposition effected
pursuant to this clause (xii) (in each case using the financial statements most
recently delivered pursuant to Section 6.01(a) or 6.01(b)).
(b)    On or after the Guarantee Release Date, the Parent and its Subsidiaries
will not Dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Parent and its Subsidiaries taken as a
whole (in each case, whether now owned or hereafter acquired).
(c)    On and after the Guarantee Release Date, the Loan Parties will not, and
will not permit any of their Subsidiaries to, enter into any Sale and Leaseback
Transaction unless, at the time of consummation of such Sale and Leaseback
Transaction and after giving effect thereto, the sum, without duplication, of
(i) the aggregate outstanding amount of Attributable Debt under all Sale and
Leaseback Transactions, plus (ii) the aggregate outstanding principal amount of
all Debt under Section 7.09(b)(vii), plus (iii) the aggregate outstanding
principal amount of all Debt secured by Liens under Section 7.01(y) would not
exceed 15% of Consolidated Net Tangible Assets.
7.09    Debt.
(a)    Prior to the Guarantee Release Date, no Loan Party will, nor will it
permit its Subsidiaries to, create, incur, assume or suffer to exist any Debt
except:
(i)    (A) Debt incurred under this Agreement, (B) Debt incurred under the
Revolving Credit Agreement, or any refinancing or replacement thereof and (C)
Debt incurred under the 2018 Term Credit Agreement, or any refinancing or
replacement thereof;
(ii)    Debt set forth on Schedule 7.09, and refinancings of such Debt that do
not increase the outstanding principal amount thereof or change the obligors
thereunder except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancings;
(iii)    Debt of the Parent or any Subsidiary owing to the Parent or any of its
Subsidiaries, provided that (A) such Debt shall not have been transferred to any
Person other than the Parent or any of its Subsidiaries and (B) in the case of
Debt owed by a Loan Party to a Subsidiary that is not a Loan Party, such Debt is
subordinated in right of payment on terms acceptable to the Administrative
Agent, to the extent permitted by Law and not giving rise to material adverse
Tax consequences to the Borrower;
(iv)    Guarantees of Debt permitted under this Section 7.09(a), provided that a
Subsidiary that is not a Loan Party shall not Guarantee Debt that it would not


63

--------------------------------------------------------------------------------





have been permitted to incur under this Section 7.09(a) if it were a primary
obligor thereon;
(v)    Debt owed in respect of (A) any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, provided that such Debt
shall be repaid in full within 30 days of the incurrence thereof, and (B) the
unreimbursed amount of any drafts drawn under letters of credit, provided that
such drafts shall be reimbursed in full within five (5) Business Days of the
applicable disbursement;
(vi)    other Debt of the Loan Parties; provided that, after giving pro forma
effect to the incurrence of such Debt and the application of the proceeds
thereof, the Parent shall be in compliance with Section 7.02(a) as of the end of
the most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 6.01(a) or 6.01(b); and
(vii)    other Debt of Subsidiaries that are not Loan Parties in an aggregate
principal amount not to exceed $100,000,000 outstanding at any time.
(b)    On and after the Guarantee Release Date, no Loan Party will permit its
Subsidiaries (other than any Subsidiary that is a Loan Party or a Finco
Subsidiary) to create, incur, assume or suffer to exist any Debt except:
(i)    Debt set forth on Schedule 7.09, and refinancings of such Debt that do
not increase the outstanding principal amount thereof or change the obligors
thereunder except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancings;
(ii)    Debt of any Subsidiary owing to the Parent or any of its Subsidiaries,
provided that such Debt shall not have been transferred to any Person other than
the Parent or any of its Subsidiaries;
(iii)    Guarantees of Debt of any other Subsidiary that is not a Loan Party
permitted under this Section 7.09(b), provided that a Subsidiary shall not
Guarantee Debt that it would not have been permitted to incur under this Section
7.09(b) if it were a primary obligor thereon;
(iv)    Debt owed in respect of (A) any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, provided that such Debt
shall be repaid in full within 30 days of the incurrence thereof, and (B) the
unreimbursed amount of any drafts drawn under letters of credit; provided that
such drafts shall be reimbursed in full within five (5) Business Days of the
applicable disbursement;
(v)    Debt of any Subsidiary (A) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Leases, provided that such Debt is incurred prior to or within 180 days after
such acquisition


64

--------------------------------------------------------------------------------





or the completion of such construction or improvement, or (B) assumed in
connection with the acquisition of any fixed or capital assets, and any
refinancings of such Debt that do not increase the outstanding principal amount
thereof except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancings;
(vi)    (A) Debt of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a
Subsidiary) after the Closing Date, incurred prior to the time such Person
becomes a Subsidiary (or is so merged or consolidated), that is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation), (B) Debt secured by a Lien on property acquired
by a Subsidiary, incurred prior to the acquisition thereof by such Subsidiary,
that is not created in contemplation of or in connection with such acquisition
and (C) Debt refinancing (but not increasing the outstanding principal amount
thereof, except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancing) any
Debt described in this clause (vi); and
(vii)    any other Debt of the Subsidiaries; provided that, at the time of the
creation, incurrence or assumption of such Debt and after giving effect thereto,
the sum, without duplication, of (A) the aggregate outstanding principal amount
of all such Debt created, incurred, assumed, or in existence in reliance on this
clause (vii), plus (B) the aggregate outstanding principal amount of all Debt
secured by Liens under Section 7.01(y), plus (C) the aggregate outstanding
amount of Attributable Debt under all Sale and Leaseback Transactions under
Section 7.08(c) does not exceed 15% of Consolidated Net Tangible Assets;
provided that, notwithstanding anything to the contrary in this Section 7.09(b),
in no event shall the aggregate principal amount of Debt of non-wholly owned
Subsidiaries exceed $100,000,000 outstanding at any time.
7.10    Changes in Fiscal Year; Organization Documents. The Loan Parties will
not, and will not permit any of their Subsidiaries to, (a) change the fiscal
year of the Parent and its Subsidiaries or (a) amend, modify or supplement any
of the Loan Party’s or their Subsidiaries’ Organization Documents unless, in
each case, such action could not reasonably be expected to result in a Material
Adverse Effect.
7.11    Subsidiaries. The Loan Parties will not, and will not permit any
Subsidiary to:
(a)    Dispose of any Capital Stock in any Subsidiary except in compliance with
Section 7.08; provided no Loan Party will Dispose of less than 100% of the
Capital Stock that it directly or indirectly owns in any Guarantor and the
Parent may not Dispose of the Capital Stock in the Borrower;
(b)    Dispose of any Capital Stock in any wholly owned Subsidiary that is the
general partner of a non-wholly owned Subsidiary, or otherwise transfer or
permit any Person which is not a Subsidiary of the Parent to be the general
partner of any Subsidiary, except in connection


65

--------------------------------------------------------------------------------





with a Disposition of 100% of the Capital Stock that it directly or indirectly
owns in any Subsidiary that is permitted pursuant to Section 7.08 and
Section 7.11(a); or
(c)    create, incur, assume or suffer to exist any contract, agreement or
understanding which prohibits or restricts any Subsidiary from paying dividends
or making distributions to any Loan Party, except:
(i)    this Agreement or the Loan Documents;
(ii)    in the case of any joint venture or any non-wholly owned Subsidiary,
restrictions imposed by the Organization Documents of, or set forth in
agreements governing Debt of, such joint venture or Subsidiary; provided that
such restrictions apply only to such joint venture or Subsidiary;
(iii)    restrictions imposed by Law;
(iv)    agreements existing as of the Closing Date and set forth on
Schedule 7.11;
(v)    restrictions existing in agreements governing Debt permitted by this
Agreement (including restrictions in the Revolving Credit Agreement and the 2018
Term Credit Agreement), provided that such restrictions, taken as a whole, are
no more restrictive than the restrictions hereunder;
(vi)    customary restrictions and conditions contained in purchase, merger or
sale agreements relating to the Capital Stock or assets of a Subsidiary pending
such transaction, provided such restrictions and conditions apply only to the
Subsidiary that is subject to such transaction and such transaction is permitted
by this Agreement; and
(vii)    restrictions contained in, or existing by reason of, any agreement or
instrument relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Parent or a Subsidiary or became
a Subsidiary and not created in contemplation thereof.
7.12    Swap Contracts. The Parent will not, and will not permit any Subsidiary
to, enter into any Swap Contracts, other than Swap Contracts that are entered
into not for speculative purposes, in respect of changes in interest rates,
commodity prices or foreign exchange rates.

ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following events shall constitute an
“Event of Default”:


66

--------------------------------------------------------------------------------





(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (i) within five days after
the same becomes due, any interest on any Loan or any fee due hereunder or any
other amount payable hereunder or under any other Loan Document;
(b)    Specific Covenants. Any Loan Party or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in Section 6.01(d), 6.04 (with
respect to the Parent’s and the Borrower’s existence), 6.07, 6.08, 6.10 or 6.11
or in Article VII; or
(c)    Other Defaults. Any Loan Party or any Subsidiary fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
8.01(b)) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days after the earlier of (i) the date notice
of such failure is given by the Administrative Agent to the Borrower or (ii) the
date on which such failure first became known to a Responsible Officer of the
General Partner or the Borrower;
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party in this Agreement, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, to the extent qualified by materiality or Material
Adverse Effect, in any respect) when made or deemed made;
(e)    Cross Default. (i) The Parent or any of its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Debt or (A) fails
to observe or perform any other agreement or condition relating to any Material
Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Debt to cause, the maturity of such Material Debt to be accelerated or to cause
such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity; provided that this
clause (i) shall not apply to (x) any secured Debt that becomes due as a result
of the voluntary sale or other transfer of the assets securing such Debt and is
paid in accordance with its terms or (y) any Debt that becomes due as a result
of a voluntary refinancing thereof permitted under Section 7.09 and is paid in
accordance with its terms; or (i) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Parent or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (A) any Termination
Event (as so defined) under such Swap Contract as to which the Parent or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Parent or such Subsidiary as a result thereof is
greater than the Threshold Amount;
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar


67

--------------------------------------------------------------------------------





officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding;
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
admits in writing its inability or fails generally to pay its debts as they
become due, or (i) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy;
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;
(i)    ERISA. (i) Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of the Threshold Amount which it shall
have become liable to pay under Title IV of ERISA; (i) notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
(i) the PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Material
Plan; (i) a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
(i) there shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans, which, in the case of each of clauses (ii) - (v) above,
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of the Threshold Amount in the aggregate;
(j)    Invalidity of Loan Documents.  Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders take any or all of the following actions:


68

--------------------------------------------------------------------------------





(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon and all other amounts owing or payable
hereunder or under any other Loan Document with respect to the Commitments or
Loans to be immediately due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the Loan
Parties; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, in each case, that upon the occurrence of an Event of Default
under Section 8.01(f) or 8.01(g) with respect to the Borrower, the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.











69

--------------------------------------------------------------------------------





ARTICLE IX


ADMINISTRATIVE AGENT
9.01    Appointment and Authorization of Administrative Agent. Each of the
Lenders hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and none of the Parent, the Borrower or
their respective Subsidiaries shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be, or as the Administrative
Agent shall believe in good faith to be, expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may


70

--------------------------------------------------------------------------------





affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein or in the other Loan Documents) or (ii) in the
absence of its own gross negligence or willful misconduct (such absence to be
preserved unless otherwise determined by a court of competent jurisdiction by
final and nonappealable judgment). The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice (stating that
it is a “notice of default”) describing such Default is given to the
Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (iii) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (iv) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (v) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (vi) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent shall be entitled to rely on legal counsel (who may be
counsel for the Parent), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
9.05    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall severally indemnify upon
demand the Administrative Agent and each Agent-Related Person related to the
Administrative Agent (in each


71

--------------------------------------------------------------------------------





case, to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata (determined as of
the time at which such indemnification is sought), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it, provided that such unreimbursed Indemnified Liabilities were
incurred by or asserted against the Administrative Agent in its capacity as such
or against any Agent-Related Persons acting for the Administrative Agent in
connection with such capacity; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; and provided, further, that
no action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section. Without limitation of the foregoing, each Lender shall severally
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The obligations of the Lenders in this Section are subject to the
provisions of Section 2.12(e) and shall survive termination of the Commitments,
the payment of all Loans and other Obligations and the resignation of the
Administrative Agent.
9.06    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.07    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. If the
Administrative Agent becomes a Defaulting Lender, then the Administrative Agent
may be removed as the Administrative Agent at the reasonable request of the
Borrower and the Required Lenders. Upon receipt of any such notice of
resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower (so long as no Event of Default exists), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If, in the
case of resignation, no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that


72

--------------------------------------------------------------------------------





if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
9.08    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.09    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers listed on the cover page hereof shall have any duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder, but all such Persons shall have the benefit of the indemnities and
exculpatory provisions provided for herein.
9.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and


73

--------------------------------------------------------------------------------





to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections 2.09,
10.04 and 10.05) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)


74

--------------------------------------------------------------------------------





such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    The Administrative Agent and the Arrangers hereby inform the Lenders that
no such Person or any of its Affiliates is undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person or any of its
Affiliates has a financial interest in the transactions contemplated hereby in
that such Person or an Affiliate thereof (i) may receive interest or other
payments with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X


MISCELLANEOUS


10.01    Amendments, Etc. Except as provided in Section 3.03(b), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders and the Borrower, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;


75

--------------------------------------------------------------------------------





(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (ii) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate or to amend any financial term affecting principal,
interest, fees or other amounts not for the express purpose of reducing such
amounts;
(d)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments or order of payments required thereby without the
written consent of each Lender;
(e)    [reserved];
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(g)    release the Borrower, release the Parent from the Guarantee Agreement, or
except in connection with (i) a release pursuant to Section 6.10, (ii) a merger
or consolidation permitted under Section 7.05 or (iii) a Disposition permitted
under Section 7.08, release all or substantially all of the Guarantors, in each
case without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) no Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (A) the Commitment of any Defaulting
Lender may not be increased or extended, nor the Obligations owed to any
Defaulting Lender reduced, without the consent of such Defaulting Lender and (B)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or e-mailed or sent by fax as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


76

--------------------------------------------------------------------------------





(i)    if to the Borrower or any other Loan Party or the Administrative Agent,
to the address, fax number, e-mail address or telephone number specified for
such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through electronic communications to the extent provided in
Section 10.02(b), shall be effective as provided in Section 10.02(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT/ARRANGER PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT/ARRANGER PARTY IN CONNECTION WITH THE MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent, the Arrangers or any of their Related
Parties (collectively, the “Agent/Arranger Parties”) have any liability to any
Loan Party, any Lender


77

--------------------------------------------------------------------------------





or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Parent’s,
Borrower’s or the Administrative Agent’s transmission of Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent/Arranger Party; provided, however, that in no event
shall any Agent/Arranger Party have any liability to any Loan Party, any Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, fax, e-mail address or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, fax, e-mail address or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and e‑mail address to which notices and other communications may be sent
and (i) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Parent or the Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (i) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Parent and the Borrower shall indemnify the Administrative Agent, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Parent or the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
10.04    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs (but limited to
one primary outside counsel for the Administrative Agent, and to the extent
necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent)


78

--------------------------------------------------------------------------------





and (a) to pay or reimburse the Administrative Agent and each Lender for all
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs (but limited to one primary outside counsel
for the Administrative Agent and the Lenders, and to the extent necessary,
(i) one local counsel in each relevant jurisdiction for the Administrative Agent
and the Lenders and (i) one counsel for each group of similarly situated Persons
in the case of an actual or asserted conflict of interest among the
Administrative Agent and the Lenders). The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and Other Taxes related thereto, and other reasonable out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 10.04 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitments and repayment of all Loans and other
Obligations.
10.05    Indemnification; Damage Waiver.
(a)    Indemnification by the Loan Parties. Whether or not the transactions
contemplated hereby are consummated, the Loan Parties shall indemnify and hold
harmless each Agent-Related Person, each Arranger, each Lender and the
respective Related Parties of any of the foregoing (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited to (x) one primary
outside counsel for the Indemnitees, and to the extent necessary, one local
counsel in each relevant jurisdiction for the Indemnitees and (y) one primary
counsel and, to the extent necessary, one local counsel in each relevant
jurisdiction for each group of similarly situated Persons in the case of an
actual or asserted conflict of interest among the Administrative Agent and the
Lenders) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment or Loan or the use or proposed use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Substances on or from any
property currently or formerly owned or operated by a Loan Party or any
Subsidiary of a Loan Party, or any Environmental Liability related in any way to
a Loan Party or any Subsidiary of a Loan Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, in each case whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto and regardless of whether brought by
the Borrower or any of its Affiliates or any third party (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or


79

--------------------------------------------------------------------------------





disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee, (y) material breach in bad faith of such
Indemnitee’s obligations under the Loan Documents or (z) a dispute solely among
Indemnitees so long as such dispute does not involve, or result from, (I) an
action or inaction by any Loan Party or any Affiliate of a Loan Party or (II) a
dispute against the Administrative Agent, any Arranger or any other titled
person in its capacity, or in fulfilling its role, as such. No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement. All amounts due under
this Section 10.05 shall be payable within ten (10) Business Days after demand
therefor. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the Loans and
other Obligations. Without limiting the provisions of Section 3.01, this Section
10.05(a) shall not apply with respect to Taxes other than Taxes that represent
Indemnified Liabilities arising from any non-Tax claim.
(b)    Waiver of Consequential Damages, Etc. Without limiting the Loan Parties’
indemnification obligations under Section 10.05(a) or under any other Loan
Document, to the fullest extent permitted by applicable law, no party hereto
shall assert, and each hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument entered into or delivered pursuant hereto, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
10.06    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (a) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.


80

--------------------------------------------------------------------------------





10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (other than, in the case of any Subsidiary that is a Guarantor, as
provided in Section 7.05) and (ii) no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (A) to an assignee in
accordance with the provisions of Section 10.07(b), (B) by way of participation
in accordance with the provisions of Section 10.07(d) or (C) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, sub-agents of the
Administrative Agent to the extent provided in Section 9.06, Participants to the
extent provided in Section 10.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and
(B)    in any case not described in Section 10.07(b)(i)(A), the aggregate amount
of the Commitment or the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed; provided, that the Borrower shall be
deemed to have so consented unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


81

--------------------------------------------------------------------------------





(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (1) such assignment is to a Person
that is a Lender, an Affiliate of a Lender or an Approved Fund with respect to
such Lender; provided, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund with
respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, and the
assignor or assignee, as the case may be, shall deliver a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent, the Borrower or any of their Affiliates or Subsidiaries, (A) to any
Defaulting Lender or any of its Subsidiaries, or any Person that, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (A) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the


82

--------------------------------------------------------------------------------





Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this subsection, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, except to the extent otherwise
specifically provided hereunder, and only to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.07(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.07(d).
(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person) or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (i)
such Lender shall remain solely


83

--------------------------------------------------------------------------------





responsible to the other parties hereto for the performance of such obligations
and (i) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in subsections (a) through (g) of Section
10.01 that directly affects such Participant. Subject to Section 10.07(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Sections 2.13 and 10.16 as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant shall not be entitled to the benefits of Section 3.01 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.01
(including Section 3.01(f)), and be subject to Sections 3.06 and 10.16 as though
it were a Lender (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender).
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include


84

--------------------------------------------------------------------------------





electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.
(h)    As used herein, the following terms have the following meanings:
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
(i)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (i) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
10.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (a) to the
extent requested by any regulatory authority or self-regulatory authority (e.g.,
FINRA) purporting to have jurisdiction over it; (a) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (a)
to any other party to this Agreement; (a) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (a) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (i) any
direct or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any derivative transaction relating to obligations of the


85

--------------------------------------------------------------------------------





Parent, the Borrower or any of their Subsidiaries or other Affiliates; (a) with
the consent of the Parent or the Borrower; (a) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (i) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Parent or the Borrower; or
(a) to the National Association of Insurance Commissioners or any other similar
organization (including any credit insurance provider relating to the Parent
and/or the Borrower). In addition, the Administrative Agent and the Lenders may
disclose, after the Closing Date, the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Loans. For
purposes of this Section, “Information” means all information received from any
Loan Party or any Subsidiary relating to such Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by a Loan Party or any Subsidiary and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Parent,
its Subsidiaries or their respective securities, as the case may be, (ii) it has
developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender and each of its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or such Affiliate to or for the
credit or the account of any Loan Party against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender or such Affiliate;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds


86

--------------------------------------------------------------------------------





the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (a) exclude
voluntary prepayments and the effects thereof, and (a) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of manually executed counterpart hereof and shall
constitute an agreement to deliver an original executed counterpart if
requested.
10.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.
10.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (a) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15    [Reserved].


87

--------------------------------------------------------------------------------





10.16    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06, or if any Lender suspends its obligations to make, maintain or
continue Eurodollar Rate Loans pursuant to Section 3.02 or any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.07), all of its interests, rights (other than its existing rights to payments
pursuant to Section 3.01 or 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest) or the Borrower (in the case of all
other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 10.16 and to the extent permitted under
applicable Laws, each Lender hereby agrees that any Assignment and Assumption
done in accordance with this Section 10.16 shall be effective against a
Defaulting Lender one (1) Business Day after it has been given notice of the
same, whether or not such Defaulting Lender has executed such Assignment and
Assumption, and such Defaulting Lender shall be bound thereby as fully and
effectively as if such Defaulting Lender had personally executed, acknowledged
and delivered the same.
10.17    Governing Law; Jurisdiction.


88

--------------------------------------------------------------------------------





(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR OF THE COURTS OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE FOREGOING PROVISIONS OF THIS PARAGRAPH SHALL NOT PRECLUDE THE ADMINISTRATIVE
AGENT OR ANY LENDER FROM INITIATING ANY LEGAL ACTION OR PROCEEDING IN ANY OTHER
JURISDICTION IN CONNECTION WITH THE ENFORCEMENT OF ANY JUDGMENT. EACH LOAN
PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
10.18    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, and the Loan Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (i) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Lenders and the Arrangers is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their Affiliates, stockholders, creditors or employees or any other Person; (i)
none of the Administrative Agent, any Lender or any Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent, any Lender or any Arranger has advised or is currently
advising any Loan Party or any of its Affiliates on other matters) and none of
the Administrative Agent, any Lender or any Arranger has any obligation to any
Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (i) the Administrative Agent, the Lenders, the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from


89

--------------------------------------------------------------------------------





those of the Loan Parties and their Affiliates, and none of the Administrative
Agent, any Lender or any Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (i)
the Administrative Agent, the Lenders and the Arrangers have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Loan Parties hereby agree that they will
not assert any claim against the Administrative Agent, the Lenders or the
Arrangers for an alleged breach of fiduciary duty and agree that none of the
Administrative Agent, the Lenders or the Arrangers shall have any liability
(whether direct or indirect) to any Loan Party in respect of any fiduciary duty
claim or to any Person asserting a fiduciary duty claim on behalf of or in right
of any Loan Party, including any Affiliates, equity holders, employees or
creditors of any Loan Party.
10.19    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.20    USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.
10.21    Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements among the parties.
10.22    No General Partner’s Liability for Term Facility. It is hereby
understood and agreed that the General Partner shall have no personal liability,
as general partner or otherwise, for the payment of any amount owing or to be
owing hereunder or under any other Loan Document with respect to the Commitments
or Loans. In furtherance of the foregoing, the Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns that no


90

--------------------------------------------------------------------------------





claim arising against the Parent, the Borrower or any of their Subsidiaries
under any Loan Document with respect to the Commitments or Loans shall be
asserted against the General Partner (in its individual capacity), any claim
arising against the Parent, the Borrower or any of their Subsidiaries under any
Loan Document with respect to the Commitments or Loans shall be made only
against and shall be limited to the assets of the Parent, the Borrower or any of
their Subsidiaries, and no judgment, order or execution entered in any suit,
action or proceeding, whether legal or equitable, on this Agreement or any of
the other Loan Documents with respect to the Commitments or Loans shall be
obtained or enforced against the General Partner (in its individual capacity) or
its assets for the purpose of obtaining satisfaction and payment of the
Obligations with respect to the Commitments or Loans or any claims arising under
this Agreement or any other Loan Document with respect to the Commitments or
Loans, any right to proceed against the General Partner individually or its
respective assets being hereby expressly waived by the Administrative Agent and
the Lenders for themselves and their respective successors and assigns.
10.23    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
10.24    Acknowledgement Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such


91

--------------------------------------------------------------------------------





Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


92

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
NOBLE MIDSTREAM SERVICES, LLC, a Delaware limited liability company
By:
/s/ Thomas W. Christensen
Name:
Thomas W. Christensen
Title:
Chief Financial Officer and Chief Accounting Officer

  
NOBLE MIDSTREAM PARTNERS LP, a Delaware limited partnership
By:
/s/ Thomas W. Christensen
Name:
Thomas W. Christensen
Title:
Chief Financial Officer and Chief Accounting Officer

 


[Noble Midstream Services, LLC 2019 Term Credit Agreement]

--------------------------------------------------------------------------------





BANK OF MONTREAL,
individually and as Administrative Agent,
By:
/s/ Matthew Davis
Name:
Matthew Davis
Title:
Director







[Noble Midstream Services, LLC 2019 Term Credit Agreement]

--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO
THE NOBLE MIDSTREAM SERVICES, LLC
2019 TERM CREDIT AGREEMENT






Name of Institution:
BMO Harris Bank N.A.
 
 
 
 
by
/s/ Matthew Davis
 
Name: Matthew Davis
 
Title: Director





For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:








--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
THE NOBLE MIDSTREAM SERVICES, LLC
2019 TERM CREDIT AGREEMENT






Name of Institution:
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
by
/s/ Denis S. Davis
 
Name: Denise S. Davis
 
Title: Vice President





For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:






--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
THE NOBLE MIDSTREAM SERVICES, LLC
2019 TERM CREDIT AGREEMENT






Name of Institution:
Bank of America, N.A.
 
 
 
 
by
/s/ Greg M. Hall
 
Name: Greg M. Hall
 
Title: Vice President





For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:






--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
THE NOBLE MIDSTREAM SERVICES, LLC
2019 TERM CREDIT AGREEMENT






Name of Institution:
Export Development Canada
 
 
 
 
by
/s/ Trevor Mulligan
 
Name: Trevor Mulligan
 
Title: Financing Manager





For any Lender requiring a second signature line:




 
by
/s/ Mohamed Al-Serri
 
Name: Mohamed Al-Serri
 
Title: Senior Associate








--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS


Lender
Commitment
BMO Harris Bank N.A.
$
125,000,000


PNC Bank, National Association
125,000,000


Bank of America N.A.
75,000,000


Export Development Canada
75,000,000


TOTAL
$
400,000,000







Schedule 2.01

--------------------------------------------------------------------------------






SCHEDULE 5.09
SUBSIDIARIES AS OF THE CLOSING DATE
Name of Subsidiary
General Partner or Sole Member**
Limited Partner (if applicable)**
Jurisdiction of Organization
Direct/Indirect
Ownership Percentage held by Parent
Name
% Ownership
Name
% Ownership
 
 
 
 
 
 
 
Noble Midstream Services, LLC
Noble Midstream Partners LP
100%
n/a
---
Delaware
100%
Colorado River DevCo GP LLC
Noble Midstream Services, LLC
100%
n/a
---
Delaware
100%
Colorado River DevCo LP
Colorado River DevCo GP LLC
80%
Noble Midstream Services, LLC
20%
Delaware
100%
Green River DevCo GP LLC
Noble Midstream Services, LLC
100%
n/a
---
Delaware
100%
Green River DevCo LP
Green River DevCo GP LLC
25%
NBL Midstream, LLC*
75%
Delaware
25%
Gunnison River DevCo GP LLC
Noble Midstream Services, LLC
100%
n/a
---
Delaware
100%
Gunnison River DevCo LP
Gunnison River DevCo GP LLC
5%
NBL Midstream, LLC*
95%
Delaware
5%
Laramie River DevCo GP LLC
Noble Midstream Services, LLC
100%
n/a
---
Delaware
100%
Laramie River DevCo LP
Laramie River DevCo GP LLC
5%
Noble Midstream Services, LLC
95%
Delaware
100%
San Juan River DevCo GP LLC
Noble Midstream Services, LLC
100%
n/a
---
Delaware
100%
San Juan River DevCo LP
San Juan River DevCo GP LLC
25%
NBL Midstream, LLC*
75%
Delaware
25%
Blanco River DevCo GP LLC
Noble Midstream
Services, LLC
100%
n/a
---
Delaware
100%
Blanco River DevCo LP
Blanco River DevCo GP LLC
40%
NBL
Midstream,
LLC*
60%
Delaware
40%
Trinity River DevCo LLC
Noble Midstream Services, LLC
100%
n/a
---
Delaware
100%
Advantage Pipeline, L.L.C.**
Trinity River DevCo LLC
50%
n/a
---
Delaware
50%
Black Diamond Gathering Holdings LLC
Laramie River DevCo LP
100%
n/a
---
Delaware
100%



Schedule 5.09

--------------------------------------------------------------------------------





Black Diamond Gathering LLC
Black Diamond Gathering Holdings LLC
54.4%
Greenfield Midstream, LLC*
45.6%
Delaware
54.4%
Black Diamond Rockies Midstream, LLC
Black Diamond Gathering LLC
100%
n/a
---
Delaware
54.4%
Black Diamond Rockies Storage and Terminals, LLC
Black Diamond Rockies Midstream, LLC
100%
n/a
---
Delaware
54.4%
Optimized Energy Solutions, LLC
Black Diamond Gathering LLC
100%
n/a
---
Delaware
54.4%
Black Diamond Cushing LLC
Black Diamond Gathering LLC
100%
n/a
---
Delaware
54.4%
Dos Rios DevCo LLC
Noble Midstream Services, LLC
100%
n/a
---
Delaware
100%
Dos Rios Y-Grade Holdings LLC
Dos Rios DevCo LLC
100%
n/a
---
Delaware
100%
Dos Rios Crude Holdings LLC
Dos Rios DevCo LLC
100%
n/a
---
Delaware
100%
Dos Rios Delaware Holdings LLC
Dos Rios DevCo LLC
100%
n/a
---
Delaware
100%
Dos Rios Crude Intermediate LLC
Dos Rios Crude Holdings LLC
100%
n/a
---
Delaware
100%
Delaware Crossing LLC**
Dos Rios Delaware Holdings LLC
50%
n/a
---
Delaware
50%



*Not a subsidiary of Parent.
**Not required to be listed on this Schedule, per Section 5.09. Included for
administrative convenience.








Schedule 5.09

--------------------------------------------------------------------------------






SCHEDULE 7.03
AFFILIATE CONTRACTS AS OF THE CLOSING DATE


1.
Those certain rights of way, surface use agreements, easements and other
ordinary course real property agreements pursuant to which the Borrower or one
of its Subsidiaries obtains from or gives to Noble Energy, Inc. or one of its
Subsidiaries/ designees a right to access the surface and subsurface.





Schedule 7.03

--------------------------------------------------------------------------------






SCHEDULE 7.09
DEBT AS OF THE CLOSING DATE




That certain Fresh Water Storage Contract, dated effective as of June 10, 2016,
by and between Starlight Water LLC and San Juan River DevCo LP, which such Fresh
Water Storage Contract is being treated as a Capital Lease by the Borrower.




Schedule 7.09

--------------------------------------------------------------------------------






SCHEDULE 7.11
CERTAIN AGREEMENTS AS OF THE CLOSING DATE




None.




Schedule 7.11

--------------------------------------------------------------------------------






SCHEDULE 10.02
CERTAIN ADDRESSES FOR NOTICES
LOAN PARTIES:
Noble Midstream Services, LLC
1001 Noble Energy Way
Houston, Texas 77070
Attention:
Chief Financial Officer
Telephone No.:
(281) 872-3100

With a copy to:
Noble Midstream Partners LP
1001 Noble Energy Way
Houston, Texas 77070
Attention:
Chief Financial Officer
Telephone No.:
(281) 872-3100



ADMINISTRATIVE AGENT:
Bank of Montreal
BMO Financial Group
700 Louisiana, Ste. 2100
Houston, TX 77002
Attention:
Stacey L. Ahrendt
Telephone No.:
(713) 546-9754
Fax No.:
(713) 223-4007
E-mail:
stacey.ahrendt@bmo.com





Schedule 10.02

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LOAN NOTICE
Date:                ,
To: Bank of Montreal, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Credit Agreement, dated as of August 23,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Credit Agreement”), among Noble Midstream
Services, LLC, a Delaware limited liability company (the “Borrower”), Noble
Midstream Partners LP, a Delaware limited partnership, the Lenders from time to
time party thereto and Bank of Montreal, as Administrative Agent. Terms defined
in the Term Credit Agreement are being used herein as defined therein.
The Borrower hereby requests (select one):
A. ☐    A Borrowing of Loans comprised of (select one):
☐ Base Rate Loans
☐ Eurodollar Rate Loans
B. ☐    A conversion of Base Rate Loans to Eurodollar Rate Loans
C. ☐    A conversion of Eurodollar Rate Loans, with a current Interest Period
ending on                              , to Base Rate Loans
D. ☐    A continuation of Eurodollar Rate Loans, with a current Interest Period
ending on                ,
1.    On                                       (a Business Day).1 
2.    In the amount of $                         . 2 
and, if applicable:
3.    For Eurodollar Rate Loans: with an Interest Period of                   
month(s).
If and only if ‘A’ is selected above (and not ‘B’, ‘C’ or ‘D’), the Borrower
hereby certifies:
(a)    the representations and warranties of each Loan Party contained in
Article V of the Term Credit Agreement or in any other Loan Document, or which
are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of the Borrowing of Loans contemplated herein (or, if such representation speaks
as of an earlier date, as of such earlier date); and
(b)    no Default or Event of Default exists, or would result immediately after
giving effect to the Borrowing of Loans contemplated herein.
_____________
1 If (i) requesting a new Eurodollar Rate Loan, (ii) converting a Loan or (iii)
continuing a Eurodollar Rate Loan, must be at least 3 Business Days after the
date of this Loan Notice. If requesting a new Base Rate Loan, may be same day as
date of this Loan Notice.
2 Each borrowing/conversion/continuation must be at least $2,000,000 (or in
integral multiples of $500,000 in excess thereof).


Exhibit A-1

--------------------------------------------------------------------------------





NOBLE MIDSTREAM SERVICES, LLC, a Delaware limited liability company
 
By:
Name:
Title:









Exhibit A-2

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTE
[Date]
FOR VALUE RECEIVED, Noble Midstream Services, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to                           or
registered assigns (the “Lender”), in accordance with the provisions of the Term
Credit Agreement (as hereinafter defined), the principal amount of the Loan made
by the Lender to the Borrower under that certain Term Credit Agreement, dated as
of August 23, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Credit Agreement”), among the
Borrower, Noble Midstream Partners LP, a Delaware limited partnership, the
Lenders from time to time party thereto and Bank of Montreal, as Administrative
Agent. Terms defined in the Term Credit Agreement are being used herein as
defined therein.
The Borrower promises to pay interest on the unpaid principal amount of such
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Term Credit Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Term Credit
Agreement.
This Note is one of the Notes referred to in the Term Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Term
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
This Note is a Loan Document and is subject to Section 10.10 of the Term Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
NOBLE MIDSTREAM SERVICES, LLC, a Delaware limited liability company
 
By:
Name:
Title:









Exhibit B-1

--------------------------------------------------------------------------------







Loan and Payments with Respect Thereto
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 



Exhibit B-2

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                          ,
To: Bank of Montreal, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Term Credit Agreement, dated as of August 23,
2019 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Credit Agreement”), among Noble Midstream
Services, LLC, a Delaware limited liability company (the “Borrower”), Noble
Midstream Partners LP, a Delaware limited partnership (the “Parent”), the
Lenders from time to time party thereto and Bank of Montreal, as Administrative
Agent. Terms defined in the Term Credit Agreement are being used herein as
defined therein.
The undersigned Responsible Officer hereby certifies on the date hereof that
he/she is the                           3 of the General Partner, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the General Partner, acting on behalf of
the Parent, and hereby further certifies that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. The audited annual financial statements required by Section 6.01(a) of the
Term Credit Agreement for the fiscal year of the Parent ended as of the above
date, together with the report and opinion of an independent registered public
accounting firm required by such Section, are:
[select one]:
[attached hereto as Schedule 1]
- or -
[available in electronic format and have been delivered pursuant to Section 6.01
of the Term Credit Agreement].
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. The unaudited quarterly financial statements required by Section 6.01(b) of
the Term Credit Agreement for the fiscal quarter of the Parent ended as of the
above date, are:
[select one]:
[attached hereto as Schedule 1]
- or -
[available in electronic format and have been delivered pursuant to Section 6.01
of the Term Credit Agreement].
Such financial statements (a) fairly present, in all material respects, in
conformity with GAAP, the consolidated financial position of the Parent and its
Subsidiaries as of such date and their consolidated results of operations and
cash flows for the period covered thereby (subject to normal year-end
adjustments and the absence of footnotes) and (b) include a reconciliation of
the net income and EBITDA attributable to the non-controlling interest
_____________
3 If this is a quarterly compliance certificate, it must be signed by the chief
financial officer or the chief accounting officer.


Exhibit C-1

--------------------------------------------------------------------------------







in any Subsidiary that is not wholly-owned by the Loan Parties, in each case in
the same or similar manner set forth in the Initial Financial Statements or
otherwise reasonably acceptable to the Administrative Agent.
2. The undersigned has reviewed and is familiar with the terms of the Term
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Parent, the Borrower and the Subsidiaries during the fiscal
period covered by the financial statements referenced in paragraph 1 above, and
[select one]:
[to the best knowledge of the undersigned during such fiscal period, (a) each
Loan Party performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]
-or-
[the following covenants or conditions have not been performed or observed by
any Loan Party [or: the following Default exists] and the following is a list of
each such Default and its nature and status:]
3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
4. Attached hereto as Schedule 3 is a complete and accurate list as of the last
day of the fiscal period referenced above of each of the Parent’s Subsidiaries,
together with its jurisdiction of formation[,] [and] the Parent’s direct or
indirect percentage ownership therein [and whether it is a Material
Subsidiary]4 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                         ,                          .
Noble Midstream GP LLC, a Delaware limited liability company
 
By:
Name:
Title:

























_____________
4 To be included for any Certificate delivered prior to the Guarantee Release
Date.


Exhibit C-2

--------------------------------------------------------------------------------







Schedule 1
to the Compliance Certificate
Financial Statements
[select one]:
[See attached]
- or -
[Available in electronic format and have been delivered pursuant to Section 6.01
of the Term Credit Agreement]


Exhibit C-3

--------------------------------------------------------------------------------





Schedule 2
to the Compliance Certificate
($ in 000’s)
For the Quarter/Year ended    
                          (“Statement Date”)
Section 7.02(a) - Consolidated Leverage Ratio.
I.
Consolidated Funded Debt on the Statement Date:
$  
 
 
 
 
II.
Consolidated Net Income for the period of four consecutive fiscal quarters ended
on the Statement Date
 
 
 
 
 
 
A.
net income of the Parent and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP:
$  
 
 
 
 
 
B.
to the extent included in determining such net income for such period,
extraordinary gains (+) or losses (-):
$  
 
 
 
 
 
C.
to the extent included in determining such net income for such period, net gains
(+) or losses (-) in respect of dispositions of assets other than in the
ordinary course of business:
$  
 
 
 
 
 
D.
to the extent included in determining such net income for such period, gains (+)
or losses (-) attributable to write-ups or write-downs of assets, including
hedging and derivative activities in the ordinary course of business:
$  
 
 
 
 
 
E.
to the extent included in determining such net income for such period, the
cumulative effect of a change in accounting principles, all as reported in the
Parent’s consolidated statement(s) of operations for the relevant period(s)
prepared in accordance with GAAP:
$  
 
 
 
 
 
F.
to the extent included in determining such net income for such period, the
income (+) or loss (-) of any Person other than a Subsidiary in which the Parent
or any Subsidiary has an ownership interest, except to the extent that any such
income has been actually received by the Parent or such Subsidiary in the form
of cash dividends or similar cash distributions:    
$  
 
 
 
 
 
G.
to the extent included in determining such net income for such period, the
income (+) or loss (-) of, and any amounts referred to in Line II.F above paid
to, any Subsidiary that is not wholly owned, directly or indirectly, by the
Parent to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Subsidiary:
$  
 
 
 
 



Exhibit C-4

--------------------------------------------------------------------------------





 
H.
to the extent included in determining such net income for such period, any
undistributed net income of a Subsidiary to the extent that the ability of such
Subsidiary to make Restricted Payments to the Parent or another Subsidiary is,
as of the Statement Date, restricted by its Organization Documents, any
contractual obligations (other than the Term Credit Agreement, any corresponding
applicable provision of the Revolving Credit Agreement or any documentation
governing any refinancing or replacement thereof or any corresponding applicable
provision of the 2018 Term Credit Agreement or any documentation governing any
refinancing or replacement thereof) or any applicable Law:
$  
 
 
 
 
 
I.
Consolidated Net Income for the period of four consecutive fiscal quarters ended
on the Statement Date (Lines II.A. - II.B. - II.C. - II.D. - II.E. - II.F. -
II.G. - II.H.):
$  

III.
Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
the Statement Date5


 
 
 
 
 
 
A.
Consolidated Net Income for such period:
$  
 
 
 
 
 
B.
to the extent deducted in determining Consolidated Net Income for such period,
Consolidated Interest Charges:
$  
 
 
 
 
 
C.
to the extent deducted in determining Consolidated Net Income for such period,
Taxes based on or measured by income, profits, revenues or capital gains:
$  
 
 
 
 
 
D.
to the extent deducted in determining Consolidated Net Income for such period,
depreciation and amortization expense:
$  
 
 
 
 
 
E.
to the extent deducted in determining Consolidated Net Income for such period,
goodwill or other impairment charges and other non-cash charges:    
$  
 
 
 
 
 
F.
to the extent deducted in determining Consolidated Net Income for such period,
non-recurring expenses:    
$  
 
 
 
 
 
G.
to the extent deducted in determining Consolidated Net Income for such period,
non-cash losses resulting from mark to market accounting of Swap Contracts:
$  
 
 
 
 
 
H.
to the extent deducted in determining Consolidated Net Income for such period,
reasonable and customary out-of-pocket cash fees and expenses incurred in
connection with the proposed or consummated incurrence or repayment of any Debt,
Disposition, Investment or issuance of Capital Stock in a public offering (in
each case in a transaction not prohibited by the Term Credit Agreement), in an
aggregate annual amount for all such transactions not to exceed $15,000,000:
$  
 
 
 
 





_____________
5 For purposes of calculating Consolidated EBITDA, Consolidated Net Income and
the expenses and other items described below shall be adjusted with respect to
the portion of Consolidated Net Income and the portion of such expenses and
other items which are attributable to any non-wholly owned Subsidiaries of the
Parent, to reflect only the Parent’s pro rata ownership interest in such
Subsidiaries.


Exhibit C-5

--------------------------------------------------------------------------------







 
I.
to the extent deducted in determining Consolidated Net Income for such period,
one-time transaction expenses related to execution and delivery of the Term
Credit Agreement and the Transactions (or the 2018 Term Credit Agreement and the
“Transactions” as defined therein as in effect on the Closing Date) in an
aggregate amount not to exceed $35,000,0006 :
$  
 
 
 
 
 
J.
to the extent included in calculating such Consolidated Net Income for such
period, all non-cash items and non-recurring gains:
$  
 
 
 
 
 
K.
Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
the Statement Date (Lines III.A. + III.B. + III.C. + III.D. + III.E. + III.F. +
III.G. + III.H. + III.I. - III.J.):    
$  
 
 
 
 
IV.
Consolidated Leverage Ratio as of the Statement Date (Line I. ÷ Line III.K.)
(cannot exceed 5.00 to 1.00 (or, during a Qualified Acquisition Period, 5.50 to
1.00)):
 
 
 
 
 







































































_____________
6 To be added back in the fiscal year incurred.


Exhibit C-6

--------------------------------------------------------------------------------





Section 7.02(b) - Consolidated Interest Coverage Ratio. 7 
I.
Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
the Statement Date8:
$  
 
 
 
 
II.
Consolidated Interest Charges for the period of four consecutive fiscal quarters
ended on the Statement Date:
$  
 
 
 
 
III.
Consolidated Interest Coverage Ratio as of the Statement Date (Line I. ÷ Line
II.) (must equal or exceed 3.00 to 1.00):    
 



















































































_____________
7 To be included prior to the Guarantee Release Date.
8 As calculated under the Consolidated Leverage Ratio calculation.


Exhibit C-7

--------------------------------------------------------------------------------





Schedule 3
Name of Subsidiary
Jurisdiction of Organization
Direct/Indirect Ownership Percentage


[Material Subsidiary
(Yes or No)]
 
 
 
 



Exhibit C-8

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]9 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]10 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]11 hereunder are several and not joint.]12 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Credit Agreement identified below (the “Term Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the credit facility identified below and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Term Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any]Assignor.
1.
Assignor[s]:                          

2.
Assignee[s]:                           [for each Assignee, indicate [Lender]
[Affiliate] [Approved Fund] of [identify Lender]]

3.
Borrower: Noble Midstream Services, LLC, a Delaware limited liability company

4.
Administrative Agent: Bank of Montreal, as the administrative agent under the
Term Credit Agreement

5.
Term Credit Agreement: Term Credit Agreement, dated as of August 23, 2019, among
Noble Midstream Services, LLC, a Delaware limited liability company, Noble
Midstream Partners LP, a Delaware limited partnership, the Lenders from time to
time party thereto and Bank of Montreal, as Administrative Agent as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time

_____________
9 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
10 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
11 Select as appropriate.
12 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


Exhibit D-1

--------------------------------------------------------------------------------





6.
Assigned Interest:

Term Facility
Assignor[s]
Assignee[s]
Aggregate Amount of Commitments/ Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitments/ Aggregate Amount of Loans 13
 
 
$                         
$                         
                       %





[7.    Trade Date:                          ] 14 
Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:


















































_____________
13 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.
14 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


Exhibit D-2

--------------------------------------------------------------------------------





ASSIGNOR
[NAME OF ASSIGNOR]
By:
Name:
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
By:
Name:
Title:



Exhibit D-3

--------------------------------------------------------------------------------





[Consented to and]15 Accepted:
Bank of Montreal,
as Administrative Agent
By: __________________________________        
Name:
Title:


[Consented to:] 16 
Noble Midstream Services, LLC,
a Delaware limited liability company


By: __________________________________    
Name:    
Title:    


























































_____________
15 To be included if required pursuant to Section 10.07(b)(iii) of the Term
Credit Agreement.
16 To be included if required pursuant to Section 10.07(b)(iii) of the Term
Credit Agreement.


Exhibit D-4

--------------------------------------------------------------------------------





Annex 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the [relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Credit Agreement or any other Loan Document, other than its representations and
warranties set forth herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Parent, the
Borrower, any of its Subsidiaries or other Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Parent, the Borrower, any of its Subsidiaries or other Affiliates or any
other Person of any of their respective obligations under any Loan Document.
1.2 Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Credit Agreement, (ii)
it meets all the requirements to be an assignee under Section 10.07(b)(iii) and
(v) of the Term Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b)(iii) of the Term Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Term
Credit Agreement as a Lender thereunder and, to the extent of the [relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Term Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Term Credit Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, any Arranger, [the][any]
Assignor or any other Lender or any of their Related Parties and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the [relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to the [relevant] Assignee for amounts which have accrued from and after the
Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.


Exhibit D-5

--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Credit Agreement dated as of August 23,
2019 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Term Credit Agreement”), among Noble Midstream Services, LLC,
a Delaware limited liability company (the “Borrower”), Noble Midstream Partners
LP, a Delaware limited partnership, the Lenders from time to time party thereto
and Bank of Montreal, as Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.
[NAME OF LENDER]
By: __________________________________        
Name:
Title:


Date:     , 20[ ]






Exhibit E-1-1

--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Credit Agreement dated as of August 23,
2019 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Term Credit Agreement”), among Noble Midstream Services, LLC,
a Delaware limited liability company (the “Borrower”), Noble Midstream Partners
LP, a Delaware limited partnership, the Lenders from time to time party thereto
and Bank of Montreal, as Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.
[NAME OF PARTICIPANT]
By: __________________________________        
Name:
Title:


Date:     , 20[ ]






Exhibit E-2-1

--------------------------------------------------------------------------------






EXHIBIT E-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Term Credit Agreement dated as of August 23,
2019 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Term Credit Agreement”), among Noble Midstream Services, LLC,
a Delaware limited liability company (the “Borrower”), Noble Midstream Partners
LP, a Delaware limited partnership, the Lenders from time to time party thereto
and Bank of Montreal, as Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.
[NAME OF PARTICIPANT]
By: __________________________________        
Name:
Title:


Date:     , 20[ ]






Exhibit E-3-1

--------------------------------------------------------------------------------






EXHIBIT E-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Term Credit Agreement dated as of August 23,
2019 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Term Credit Agreement”), among Noble Midstream Services, LLC,
a Delaware limited liability company (the “Borrower”), Noble Midstream Partners
LP, a Delaware limited partnership, the Lenders from time to time party thereto
and Bank of Montreal, as Administrative Agent.
Pursuant to the provisions of Section 3.01 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.
[NAME OF LENDER]
By: __________________________________    
Name:
Title:


Date:     , 20[ ]




Exhibit E-4-1